Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.352 Filed 08/07/19 Page 1 of 137




                            STATE OF MICHIGAN

                             COURT OF APPEALS



  PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                     August 3, 2017
                Plaintiff-Appellee,

  v                                                                  No. 332339
                                                                     Wayne Circuit Court
  DONNIE ANTHONY THOMAS-DAWSON,                                      LC No. 15-001533-01-FC

                Defendant-Appellant.


  Before: SHAPIRO, P.J., and GLEICHER and O’BRIEN, JJ.

  PER CURIAM.

         Following a bench trial, the circuit court convicted defendant of armed robbery, MCL
  750.529, assault with intent to do great bodily harm, MCL 750.84, carrying a concealed weapon
  (CCW), MCL 750.227, and possession of a firearm during the commission of a felony (felony-
  firearm), MCL 750.227b. Defendant challenges the sufficiency of the evidence supporting his
  CCW conviction, defense counsel’s failure to insist on a speedy trial, the propriety of the
  eyewitnesses’ identification, the imposition of consecutive sentences for felony-firearm and
  unrelated sentences, and the assessment of various costs and fees at sentencing. We affirm
  defendant’s convictions, but remand for further sentencing proceedings.

                                  I. FACTUAL BACKGROUND

          In the early morning hours of January 27, 2015, defendant and Joseph Brown drove to a
  Detroit gas station in a black, two-door Monte Carlo with plastic covering the rear passenger-
  side window. The men went into the gas station convenience store to purchase cigars. Gordon
  Johnson, who did odd jobs and served as security at the gas station, was standing near the
  doorway. On the way out, defendant pulled out a pistol and jabbed it in Johnson’s side.
  Defendant forced Johnson to walk toward defendant’s vehicle. Defendant then hit Johnson
  several times in the face with the pistol, breaking several of Johnson’s teeth, and Brown punched
  him. Defendant and Brown took $30 and some marijuana from Johnson and stole his “True
  Religion” jacket. When Brown turned his back, Johnson seized the opportunity. He punched
  defendant in the face and ran away. As Johnson ran, defendant fired the pistol toward him.
  None of the bullets hit their target. Johnson and gas station attendant, Mohammed Bin Rabed,
  later described defendant as tall, with “puffed up hair,” and wearing a yellow turtleneck shirt.

         Approximately 10 minutes later, Breaun Glasper noticed defendant and Brown in a liquor
  store parking lot. She described their vehicle as a black Monte Carlo with plastic over the rear
                                                 -1-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.353 Filed 08/07/19 Page 2 of 137




  passenger window. As Glasper left the liquor store, defendant and Brown began to walk toward
  her. Brown carried a pistol in his hand. Glasper escaped before the men could reach her.

         The police tracked down defendant and Brown approximately one hour later. The men
  were still traveling in a black Monte Carlo with the rear passenger window covered in plastic.
  Defendant was still wearing a yellow shirt. The arresting officers did not find a pistol or the
  stolen money or jacket. The following day, Johnson and Glasper both identified defendant at a
  corporeal lineup.1

                              II. SUFFICIENCY OF THE EVIDENCE

          Defendant first challenges the sufficiency of the evidence supporting his CCW
  conviction. Specifically, defendant contends that the prosecutor cannot prove he concealed the
  pistol as Johnson saw the weapon. We review de novo a defendant’s challenge to the sufficiency
  of evidence, viewing the evidence in the light most favorable to the prosecution to determine if
  the prosecutor established the elements of the offense beyond a reasonable doubt. People v
  Henderson, 306 Mich App 1, 8-9; 854 NW2d 234 (2014).

         MCL 750.277 proscribes the offense of CCW, in relevant part, as follows:

         (2) A person shall not carry a pistol concealed on or about his or her person, . . .
         except in his or her dwelling house, place of business, or on other land possessed
         by the person, without a license to carry the pistol as provided by law and if
         licensed, shall not carry the pistol in a place or manner inconsistent with any
         restrictions upon such license.

          This Court has consistently held that concealment within the CCW statute does not
  require complete invisibility. In People v Jones, 12 Mich App 293, 296-297; 162 NW2d 847
  (1968), a police officer placing the defendant under arrest noticed what appeared to be the butt of
  a pistol poking out of the defendant’s pocket. On appeal, the defendant challenged his CCW
  conviction because part of the pistol was visible and therefore not “concealed.” This Court
  concluded:

                 “The purpose of all concealment statutes is clear. At the time they were
         enacted, the open carrying of weapons upon the person[] was not prohibited. The
         purpose of the concealed weapons statutes was to prevent men in sudden
         quarrel[s] or in the commission of crime from drawing concealed weapons and
         using them without prior notice to their victims that they were armed. The person
         assailed or attacked would behave one way if he knew his assailant was armed
         and perhaps another way if he could safely presume that he was unarmed.”
         People v Raso, 9 Misc 2d 739; 170 NYS2d 245, 251 (1958).



  1
    Brown was originally designated as a codefendant in this case, but was ultimately deemed
  incompetent to stand trial.


                                                  -2-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.354 Filed 08/07/19 Page 3 of 137




                 The evident statutory purpose is reflected in the general rule applied in
         other jurisdictions that absolute invisibility is not indispensable to concealment of
         a weapon on or about the person of a defendant, and that a weapon is concealed
         when it is not discernible by the ordinary observation of persons coming in
         contact with the person carrying it, casually observing him, as people do in the
         ordinary and usual associations of life.

                                               * * *

                 The issue of concealment depends upon the particular circumstances
         present in each case and whether the weapon was concealed from ordinary
         observation is a question for the trier of fact to determine. . . . [Id. at 295-297
         (citations omitted; emphasis in original).]

          Based on the reasoning in Jones, this Court has repeatedly held that a defendant may be
  convicted for CCW if he or she conceals the weapon during even part of the offense. People v
  Espinosa, 142 Mich App 99, 102; 369 NW2d 265 (1985) (where the defendant had the gun
  concealed on his person during a fistfight, it fell to the ground and the defendant’s sister-in-law
  carried it away, and the defendant followed her, returned with the gun and shot the victim);
  People v Charron, 54 Mich App 26, 30; 220 NW2d 216 (1974) (“The fact that the weapon is in
  plain view at one point in time does not negate, as a matter of law, the finding that under any
  particular set of circumstances there was the necessary concealment.”); People v Iacopelli, 30
  Mich App 105, 106-107; 186 NW2d 38 (1970) (where the defendant concealed the weapon only
  after the arresting officers saw him brandishing the gun). The point of the CCW statute is to
  prevent surprising a victim with a weapon. People v Nimeth, 236 Mich App 616, 621; 601
  NW2d 393 (1999) (quotation marks and citation omitted) (“[T]he general purpose behind the
  concealed weapon statute is to prevent the possibility that quarrelling persons would suddenly
  draw a hidden weapon without notice to other persons.”). Where a defendant brings a concealed
  weapon into a situation and then suddenly brandishes the weapon to accomplish his or her illegal
  goals, the defendant has used the concealed weapon to his or her advantage.

         Here, Johnson and Bin Rabed testified that they did not see defendant’s pistol when he
  walked into the gas station convenience store. Only when defendant jabbed the pistol into
  Johnson’s side to force him out of the store did anyone notice the weapon. The jury credited this
  testimony, finding that defendant had concealed his weapon. We may not interfere with that
  assessment. People v Unger, 278 Mich App 210, 222; 749 NW2d 272 (2008).

                               III. FELONY-FIREARM SENTENCE

          At sentencing, the trial court ruled that defendant’s felony-firearm sentence would run
  consecutive to all of his other sentences. Defendant argues, and the prosecutor agrees, that the
  felony-firearm sentence should be consecutive only to the armed robbery sentence. Specifically,
  the felony-firearm statute precludes CCW as a predicate felony and the prosecutor did not list
  defendant’s assault charge as a predicate felony in the information. As such, we remand to the
  trial court to amend the judgment of sentence to reflect that defendant’s felony-firearm sentence
  is consecutive to the armed robbery sentence alone. See People v Taybron, 486 Mich 899; 780
  NW2d 795 (2010); People v Clark, 463 Mich 459, 465; 619 NW2d 538 (2000).

                                                  -3-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.355 Filed 08/07/19 Page 4 of 137




                                        IV. COURT COSTS

          Defendant challenges the trial court’s imposition of $600 in court costs under MCL
  769.1k(1)(b)(iii), as the court did not establish a factual basis on the record to support the
  assessment. The prosecutor agrees that remand is necessary pursuant to People v Konopka (On
  Remand), 309 Mich App 345, 359-360; 869 NW2d 651 (2015), to “establish a factual basis”
  supporting that “the costs imposed were reasonably related to the actual costs incurred by the
  trial court, as required by MCL 769.1k(1)(b)(iii).” Accordingly, in addition to correcting the
  judgment of sentence as outlined above, the trial court must conduct a hearing to state on the
  record its factual basis for assessing $600 in costs.

                                       V. ATTORNEY FEES

          Defendant also challenges the trial court’s assessment of $400 in attorney fees without
  first determining whether he was indigent and unable to pay the fees. Our review is limited to
  plain error as defendant did not preserve his challenge below. Konopka, 309 Mich App at 356.

         A trial court is permitted to impose attorney fees against a defendant at the time of
  sentencing. MCL 769.1k(1)(b)(iv). The imposition of these fees “is not limited by reference to a
  defendant’s ability to pay,” and a defendant is not entitled to an “ability-to-pay” analysis at
  sentencing. People v Jackson, 483 Mich 271, 283, 291; 769 NW2d 630 (2009). Rather,
  defendant is entitled to consideration when the Department of Corrections attempts to enforce
  the court order. Before withdrawing funds from the defendant’s prison account as permitted by
  MCL 769.1l to cover attorney fees, the department must notify the defendant and give him or her
  “an opportunity to contest the enforcement on the basis of his [or her] indigency.” Jackson, 483
  Mich at 292. Only then should the court “evaluate the defendant’s ability to pay.” Id. at 293.

         The trial court therefore did not err in assessing attorney fees against defendant at
  sentencing. Defendant will be entitled to challenge the award upon enforcement by the
  Department of Corrections, but no relief is warranted at this time.

                         VI. INEFFECTIVE ASSISTANCE OF COUNSEL

           In an in pro per brief filed pursuant to Administrative Order No. 2004-6, Standard 4,
  defendant contends that his appointed trial counsel was constitutionally ineffective for failing to
  pursue his right to a speedy trial. Our review is limited to plain error apparent on the existing
  record as defendant did not move for a new trial or Ginther2 hearing in the lower court. People v
  Lopez, 305 Mich App 686, 693; 854 NW2d 205 (2014); People v Petri, 279 Mich App 407, 410;
  760 NW2d 882 (2008). To warrant relief, defendant must overcome the heavy burden of
  establishing that counsel’s performance was constitutionally deficient and affected the outcome
  of his trial. Lopez, 305 Mich App at 693-694.




  2
      People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                  -4-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.356 Filed 08/07/19 Page 5 of 137




          “[A] defendant’s right to a speedy trial is guaranteed by the United States and Michigan
  Constitutions.” People v Rivera, 301 Mich App 188, 193; 835 NW2d 464 (2013), citing US
  Const, Am VI; Const 1963, art 1, § 20. “[T]he federal and state constitutions and Michigan
  statutory law guarantee criminal defendants a speedy trial without reference to a fixed number of
  days.” Rivera, 301 Mich App at 193 (quotation marks and citation omitted). Pursuant to MCL
  768.1:

         The people of this state and persons charged with crime are entitled to and shall
         have a speedy trial and determination of all prosecutions and it is hereby made the
         duty of all public officers having duties to perform in any criminal case, to bring
         such case to a final determination without delay except as may be necessary to
         secure to the accused a fair and impartial trial.

          Four factors must be considered in determining whether a defendant’s right to a speedy
  trial has been violated: “(1) the length of delay, (2) the reason for delay, (3) the defendant’s
  assertion of the right, and (4) the prejudice to the defendant.” People v Williams, 475 Mich 245,
  261-262; 716 NW2d 208 (2006) (citation omitted). “When the delay is more than 18 months,
  prejudice is presumed, and the prosecution must show that no injury occurred.” Rivera, 301
  Mich App at 193. “When the delay is less than 18 months, the defendant must prove that he or
  she suffered prejudice.” Id. The clock “runs from the date of the defendant’s arrest.” Williams,
  475 Mich at 261.

          Defendant has not established a violation of his right to a speedy trial. Defendant was
  arrested on January 27, 2015, and the first day of trial was February 16, 2016. Defendant is not
  entitled to a presumption of prejudice because the pretrial period was only 12½ months.

          The delay was due, in part, to defendant’s own actions. On September 21, 2015,
  defendant’s first appointed attorney withdrew because defendant “filed a grievance” against him.
  Once defendant received new appointed counsel, there was further delay while the parties
  attempted to negotiate a plea deal. Additionally, replacement counsel was not available on the
  originally scheduled trial date of December 7, 2015, requiring delay until February 2016. Part
  of the delay was not caused by defendant, but by his codefendant Brown. Specifically, the court
  required time to determine whether Brown was competent to stand trial. Once Brown was
  deemed incompetent, the court severed defendant’s trial. However, this delay was not the fault
  of either the court or the prosecutor and cannot be counted against the state.

          Moreover, defendant makes no claim that he was prejudiced by the delay. And counsel
  did raise an objection on this ground. At a hearing on November 10, 2015, defense counsel
  raised defendant’s concern that there was a violation of the 180-day rule requiring dismissal of
  his case. The trial court denied defendant’s claim on the merits. Any further objection would




                                                 -5-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.357 Filed 08/07/19 Page 6 of 137




  have been futile and counsel could not be found ineffective for failing to pursue it. People v
  Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010).3

                                VII. IDENTIFICATION EVIDENCE

          Defendant also contends in his in pro brief that the eyewitness identifications were
  tainted and should have been excluded from evidence. In this regard, defendant asserts that he
  was the only individual in the lineup with tattoos, setting him apart from everyone else.
  Defendant claims that this difference was prejudicial because the eyewitnesses selected him
  despite that neither mentioned seeing tattoos on the suspect. Defendant failed to preserve this
  issue by objecting in the lower court. People v McCray, 245 Mich App 631, 638; 630 NW2d
  633 (2001).4 While our review would generally be for clear error, People v Kurylczyk, 443 Mich
  289, 303; 505 NW2d 528 (1993), defendant’s failure to object limits us to plain-error review,
  McCray, 245 Mich at 638.

           To merit relief, “a defendant must show that the pretrial identification procedure was so
  suggestive in light of the totality of the circumstances that it led to a substantial likelihood of
  misidentification.” Kurylczyk, 443 Mich at 302. “If the trial court finds that the pretrial
  procedure was impermissibly suggestive, testimony concerning that identification is inadmissible
  at trial.” Id. at 303. “Physical differences among the lineup participants do not necessarily
  render the procedure defective and are significant only to the extent that they are apparent to the
  witness and substantially distinguish the defendant from the other lineup participants.” People v
  Hornsby, 251 Mich App 462, 466; 650 NW2d 700 (2002). Any physical differences between the
  defendant and other participants in the identification procedure will go to the weight of the
  evidence, as opposed to its admissibility. Id. Factors to consider when determining the
  likelihood of misidentification include:

         “[T]he opportunity of the witness to view the criminal at the time of the crime, the
         witness’ degree of attention, the accuracy of the witness’ prior description of the
         criminal, the level of certainty demonstrated by the witness at the confrontation,
         and the length of time between the crime and the confrontation.” [Kurylczyk, 443
         Mich at 306, quoting Neil v Biggers, 409 US 188, 199-200; 93 S Ct 375; 34 L Ed
         2d 401 (1972).]



  3
    In the statement of questions presented, defendant also contends that counsel was ineffective
  for failing to investigate and produce alibi witnesses. He abandons this issue by failing to make
  any argument in this regard in his appellate brief. People v Payne, 285 Mich App 181, 188; 774
  NW2d 714 (2009). Defendant similarly abandoned any challenge to counsel’s waiver of
  defendant’s right to a jury trial by merely citing relevant caselaw and establishing no factual
  predicate for the claim.
  4
    At trial, defense counsel attacked the credibility of the eyewitness identifications by eliciting
  testimony that defendant was still wearing the yellow shirt he was arrested in and was the only
  person in the lineup wearing that color.


                                                  -6-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.358 Filed 08/07/19 Page 7 of 137




          The two eyewitnesses were able to closely observe defendant on the night in question as
  each had close encounters with him. Defendant stood close to Johnson as he forced Johnson at
  gunpoint to leave the gas station convenience store. Defendant then hit Johnson several times
  with his gun, again standing in close proximity to the victim. Evidence established that the
  outside area where defendant assaulted Johnson was well lit. Under these conditions, Johnson
  was able to focus carefully and almost exclusively on defendant. Glasper was also able to
  closely observe defendant as he and Brown walked directly toward her.

           The witnesses described defendant as a tall African-American man with “puffed up” hair,
  wearing a yellow shirt and riding in a black Monte Carlo with a plastic covered window.
  Defendant was located by police within an hour of Johnson’s attack, wearing a yellow shirt and
  riding in a black Monte Carlo with a plastic covered window. He is tall and had “puffed up” hair
  at that time. The witnesses’ descriptions appear accurate as they are complete strangers and yet
  they described the same assailant. While Johnson testified that defendant’s yellow shirt was
  striking during the lineup, Johnson insisted that he recognized defendant’s face. Further, there is
  no record indication that defendant’s tattoos swayed either witness’s identification.

          Moreover, both eyewitnesses were certain regarding their identification. And the lineup
  occurred less than 24 hours after Johnson’s assault. Overall, defendant has not established that
  the lineup procedure was so prejudicial as to warrant relief.

          We affirm defendant’s convictions. We remand for correction of the judgment of
  sentence and to allow the trial court an opportunity to explain its imposition of court costs. We
  do not retain jurisdiction.




                                                              /s/ Douglas B. Shapiro
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Colleen A. O'Brien




                                                  -7-
       Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.359 Filed 08/07/19 Page 8 of 137


        STATE OF MICHIGAN                                             CLAIM OF APPEAL AND                                                           CASE NO. AND SUFFIX
        3rd JU DICIAL CIRCUIT                                       ORDER APPOINTING COUNSEL                                                             15-1533                             01
          WAYNE COUNTY

Court Address                                                                                                                                 Court Phone No.
1441 ST. ANTOINE, ROOM 917, DETROIT, Ml 48226                                                                                                 (313) 224-6221


  I              People of THE STATE OF MICHIGAN
                                                                                             I   Date of Birth, Address, Inmate Number (if known)                                04/1 3/1991

                                             v                                                   CHARLES EGELER RECEPTION & GUIDANCE
                                                                                                 CENTER
                                                                                                                                                                                         717185

 I Defendant Name, Last
   THOMAS-DAWSON
                                         First
                                         DONNIE
                                                                       Middle
                                                                       ANTHONY
                                                                                                 3855 COOPER STREET

                                                                                                 JACKSON, Ml 49201-7518

                                                                                                       Terms of Incarceration                               Intermediate Sanctions
                                Offense Information                                              Minimum     Maximum                                       Probation
                 Description                       PACC Code          H      c     A     s     y       M      D      y      M     D      K     p     J    y     M       D     R          F    0
ROBBERY/ARMED                                     750.529                                       9                   15                         x
WEAPONS/CARRYING CONCEALED                        750.227                                        1                   5                         x
WEAPONS/FELONY FIREARM                            750.2278-A                                    2                    2                   x     x
ASSAULT/Wn TO DO GBH LESS THAN MURDER             750.84                                        2                   10                         x
H 111Habitual C=Conspiracy A=Attempt S•Solicitation Y=Year M=Monlh O•Oay K11:Consecutive P=Prison J•Jail F:a:FJne O=Olhef

The defendant claims an appeal from a final judgment or order entered on 03/09/2016 in the 3rd Circuit Court, WAYNE County,
Michigan by Judge SHANNON N. WALKER 62421 . Copies of the final j udgment or order being appealed and docket entries are
attached for the Court of Appeals, appointed counsel, and Michigan Appellate Assigned Counsel System.
                                                                                                                                                                            : .,,
                                                                                                                                                                              I
                                                                                                                                                                             .i;:-
On 03/22/2016, the defendant filed a request for appointment of counsel and a declaration of indigency.
IT IS ORDERED:                                                                                                                                                                -·--
                                                                                                                                                                              ,;::;...
ARTHUR H. LANDAU                                                                              P.O. BOX 7740
Name of Appellate Counsel                                                                     Address
BLOOMFIELD HILLS, Ml 48302                                                                    248 948 0893                                                    16381 '
City, State, ZIP Code                                                                         Telephone No.                                                   Bar No.
Is appointed counsel for the defendant in post-conviction proceedings. If appointed counsel can not or will not accept this appointment,
he/she shall notify the court immediately. Copies of the final judgment or order being appealed and docket entries are attached for
appointed counsel and Michigan Appellate Assigned Counsel System (MAACS).

The court reporter(s)/recorder(s) shall file with the trial court clerk the transcripts checked below and any other transcripts requested by
counsel in this case not previously transcribed. Transcripts shall be filed within 28 days for pleas or 91 days for trials from the date
ordered or requested [MCR 7.20(8)]. Reporter(s)/recorder(s) shall be paid as provided by law.
                                                                                           Previouslv     Reporter      Date(s) of
Transcripts Ordered       Reoorter/Recorder Name              Other Descriotion         Ordered     Filed Number        Proceedina
ARRAIGNMENT               GARY COURY                                                                      3827          03/02/2015
FINAL CONFERENCE                    ZELDA RELEFORD                                                                                             4897                 04/20/2015
FINAL CONFERENCE                    GARY COURY                                                                                                 3827                 05/08/2015
FINAL CONFERENCE                    GARY COURY                                                                                                 3827                 05/26/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 06/16/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 06/26/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 07/13/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 08/31/2015
PRETRIAL                            GARY COU RY                                                                                                3827                 09/21/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 10/21/2015
PRETRIAL                            EILEEN HIGER                                                                                               5018                 11/04/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 11/10/2015
PRETRIAL                            GARY COURY                                                                                                 3827                 12/07/201 5
BENCH TRIAL                         GARY COURY                                                                                                 3827                 02/16/2016

CC403 (3/13)                                                                 Page 1 of 2                                          MCR 6.425(G), MCR 6.433, MCR 7.210(8 )(3)
        Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.360 Filed 08/07/19 Page 9 of 137

 BENCH TRIAL              GARY COURY                                                               3827           02/22/2016
 SENTENCE                 GARY COURY                                                               3827           03/09/2016

 The clerk shall immediately send to counsel a copy of the transcripts ordered above or requested by counsel as they
 become available. The clerk shall forward docu , n upon request by cou~I [~CR 6.4:3].

  s/-z4/io1<.e                                           ~                   .~
 Date                                   ROBERT J. COLOMBO, JR.                                                          25806
                                        Judge                                                                           Bar No.




                                                    CERTIFICATE OF MAILING
 I certify that on this date I mailed a copy of this claim of appeal to appointed counsel,defendant,court reporter(s)/recorder(s),
 prosecutor, Court of Appeals, and the Michigan Appellate Assigned Couse! System (MAACS). I also mailed a copy of the final
 judgment or order being appealed and the docket entries to appointed counsel, the Court of Appeals, and MAACS. I also mailed a
 copy of the defendant's request for appointment of counsel to appointed counsel, the prosecutor, and MAACS




 Date                                   Signature




                                                                                                                 r




CC403 (3/1 3)                                         Page 2 of 2                        MCR 6.425(G), MCR 6.433, MCR 7.210(8)(3)
        Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.361 Filed 08/07/19 Page 10 of 137
                                                                                                           Original - Trial court
                                                                                                           1st copy - Prosecutor
                                                                                                           2nd copy - Defendant/Juvenile for return
  Approved, SCAO                                                                                           3rd copy - Defendant/Juvenile
         ST A TE OF MICHIGAN                                                                                      CASE NO.
                  JUDICIAL CIRCUIT          NOTICE OF RIGHT TO APPELLATE REVIEW                           ts- 00 153; o l-~C
                          COUNTY                      A ND REQUEST FOR
                                                 APPOINTMENT OF ATTORNEY                                      ..Shannon vJQ/(er
                                                                                                      Judge: t!>~r A!O, (p2.. '12.1
Court address                                                                                                                Court telephone no.



                                                                               Defendant's/Juvenile's name, address, and telephone no.

                                                                               Oorv1<C:. 1homq:.s -Do.wSon
  THE PEOPLE OF THE STATE OF MICHIGAN                               v
                                                                               11 llfO   /V/DIOJ1j De+rod- MT.
                                                                                                                   1
                                                                                                                             % 2.2<../


     NOTICE OF RIGHT TO AP PELLAT E REVIEW Note to court: This notice must be given to the defendant/juvenile at sentencing.

 1. You are entitled to appellate review of your conviction and sentence. This is done by filing a claim of appeal by right, or when
    you are not entitled to file a claim of appeal by right, an application for leave to appeal. If you pied guilty or no lo contend ere, an
    appeal must be done by filing an application for leave to appeal.

 2. Whether you appeal by right or apply for leave to appeal, if you cannot afford to hire an attorney to represent you on appeal and
    you request an attorney, the court will appoint an attorney and furnish the attorney with the portions of the transcript and record
    that the attorney needs.

 3. A request for the appointment of an attorney must be made in writing and sent directly to the court at the address noted above
    withfn 42 days. The financial schedule on the back of this form must be completed.                               -.....       _
                                            IRECEIPT OF NOTICE OF APPEAL RIGHTS I
On this day I received this form and financial schedule. I understand that I must return the completed Request for Apppintment of
                                                                                                                                  -I



Attorney to the court within 42 days if I want an attorney appointed for my appeal.                                  -

                                                                                                                         ;
                                                                                                                             ,,
~-     ILf-/(p
Date                                                                    Signature of defendant/juvenile


                        REQUEST FOR APPOINTMENT OF ATTORNEY AND AFFIDAVIT OF INDIGENCY

I request appointment of an attorney to appeal my conviction. If applicable, conditions for my request are on the back of this form.
The affidavit of indigency and financial schedule on the back of this form is submitted to show my financial condition.



3- 14--1"7
Date
                                      MAR 2 2 ams                       Signature of defendant/juvenile


NOTE TO DEFENDANT/JUVENILE: After completing the request for appointment of attorney and the affidavit of indigency and
financial schedule, keep one copy for yourself and return the other copy to the court.

NOTE: To properly start an appeal and request counsel, you must fill out the Receipt of Notice of Appeal Rights and the Request
for Appointment of Attorney, above, as well as the Affidavit on the back. This form must be received by the court within 42 days of
entry of the judgment of sentence.




                                                                                                                                       MCR 6.425(F)
cc 265 (3/14) NOTICE OF RIGHT TO APPELLATE REVI EW AND REQUEST FOR APPOINTMENT OF ATTORNEY
 Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.362 Filed 08/07/19 Page 11 of 137
                                             THIRD J UDICIAL CIRCUIT OF MICHIGAN

                                             REGISTER OF ACTIONS
                                                CASE NO. 15-001533-01-FC
   State of Michigan v Donnie Anthony Tho mas-Dawson                §                       Location: Criminal Division
                                                                    §                Judicial Officer: Walker, Shannon
                                                                    §                        Filed on: 02/23/2015
                                                                    §           Case Number I listory: 15055720-0 I
                                                                    §                                  15702099-0 I
                                                                    §
                                                                              Case Tracking Number: 15702099-0 I
                                                                    §
                                                                              C RISNET/lncident No.: 1501270017
                                                                    §

                                                       C \ SE I"\ FOR \I.-\ 110:\

Offense                                                Deg               Date        Case Type:      Ca pital Felonies
 I. Robbery - Armed                                                      01127/2015
      Arrest:    0 1/27/2015          DPCAT - Detroit Pd Corn Auto Theft                   Case      03/09/2016 F1"nal
 2. Assault With a Dangerous Weapon(Felonious                            0 1/27/2015     Status:
    Assault)                                                                         Case Flags:     Interpreter
      Arrest:    01/27/20 I 5         DPCAT - Detroit Pd Corn Auto Theft                               Arabic lnlerpreter: APA -
 3. Assault With a Dangerous Weapon(Felonious                            01127/2015                    witness. Interpreter, Richard
    Assault)                                                                                           Sorisho, 248.904.0218.
      Arrest:    01127/20 I 5         DPCAT - Detroit Pd Corn Auto Theft                             Case has PDF PE Electro nic
 4. Weapons - Carrying Concealed                                         0 1/27/2015                 Transcripts
      Arrest:    01/27/2015           DPCAT - Detroit Pd Corn Auto Theft
 5. Weapons Felony Firearm                                               01 /27/2015
      Arrest:    01127/2015           DPCAT - Detroit Pd Com Auto Theft
6. Assault With Intent to Murder                                         03/02/2015
 7. Assault With Intent to Do Great Bodily I farm less
    Than Murder
      Arrest:    0 1/29/20 15         DPCAT - Detroit Pd Com Auto Theft
                                                                         01129/2015
                                                                                                                  ·-
Related Cases
I 5-00 I 533-02-FC (Co Defendant)
                                                                                                                  ·_rn
Statistical Closures
02/22/20 16     Bench Verdict




                                                                                                             Lead Attorneys
Plaintiff             State of Michigan                                                                       Taratuta, Stephen M.
                                                                                                                 (313) 224-5770( W)

Defendant             Thomas- Dawson, Donnie Anthony                                                               Diallo, Lillian F.
                        Black Male                                                                                 Court Appointed
                                                                                                                 (313) 965-6633(W)

    DA rt                                      E\ E'\TS & 0Rnt:RS OF Tiit: COl"Rl                                      l'\OEX


01/29/2015      Arraignment on Warrant (Judicial Officer: Holmes, Shannon)
                   Defendant Stands Mule; Plea Of Nol Guilty Entered By Court

0 1/29/20 I 5   Recommendation for Warrant

01129/20 15     Plea (Jud icial O fficer: I lolmes, Shannon)
                  I. Robbery - Armed
                         Defendant Stand Mute: Plea of Not Guilty Entered by Court

0 1/29/2015     Plea (Judicial Officer: Holmes, Shannon)
                  2. Assault With a Dangerous Weapon(Felonious Assault)
                         Defendant Stand Mute: Plea of Not Guilty Entered by Court

0 1129120 15    Plea (Judicial Officer: Holmes, Shannon)
                  3. Assault With a Dangerous Weapon(Felonious Assault)



                                                              PAGE I OF6                                           Printed on 0312312016 at 2:46 PM
 Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.363 Filed 08/07/19 Page 12 of 137
                                            THIRD J UDICIAL CIRCUIT OF MIClllGAN

                                            REGISTER OF ACTIONS
                                               CASE    No. 15-001533-01-FC
                       Defendant Stand Mute: Plea of Not Guilty Entered by Court

01/29/20 15    Plea (Judicial Officer: Holmes, Shannon)
                 4. Weapons - Carrying Concealed
                       Defendant Stand Mute: Plea of Not Guilty Entered by Court

01/29/20 15    Plea (Jud icial Officer: I lolmes, Shannon)
                 5. Weapons Felony Firearm
                       Defendant Stand Mute: Plea of Not Guilty Entered by Court

01 /29/2015    Plea (Judicial Officer: Holmes, Shannon)
                 7. Assault With Intent to Do Great Bodily Harm less Than Murder
                       Defendant Stand Mute: Plea of Not Guilty Entered by Court

0 1/29/20 15   Warrant Signed

02/05/2015     Pre Exam Hearing (Judicial Officer: King, Kenneth J)
                  Held

02/11 /2015    Preliminary Examin ation (Judicial Officer: King, Kenneth J)
                  Held

02/12/20 15    Preliminary Examination (Judicial O ffi cer: King, Kenneth J)
                  Held

02/23/20 15    Prelim inary Examination (Judicial Officer: King, Kenneth J)
                  Held: Bound Over

02/23/2015     Bound Over

02/23/20 15    Interim Condition for Tho mas-Dawso n, Donnie Anthony (Judicial Officer: Judge, District Court)
               - Cash or Surety
                 $200,000.00

03/02/20 15    Arraignment On Information (Judicial Officer: Walker, Shannon)
                 Resource: Court Rpt/Rec 3827 Coury, Gary
                 Resource: Courtroom Clerk C5928 Cook, Tina
                  Held

  03/02/2015       AOI Plea (Judicial O fficer: Walker, Shannon )
                     Defe ndant Stand Mute: Plea of Not Guilty Entered by Court

03/02/20 15    Disposition Co nference (Judicial Officer: Walker, Shannon)
                  Resource: Court Rpt/Rec 3827 Coury, Gary
                  Resource: Courtroom Clerk C5928 Cook, Tina
                  Held

03/02/2015     C alendar Conference (Judicial Officer: Walker, Shannon)
                  Resource: Court Rpt/Rec 3827 Coury, Gary
                  Resource: Courtroom Clerk C5928 Cook, Tina
                  Held

 03/02/2015        Bond (Judicial Officer: Walker, Shannon )
                     Reduction H/ Denied

03/02/2015     Scheduled AOI

03/03/2015     Order For Production Of Exam Transcript Signed and Filed



                                                               PAGE 2 OF 6                                       Prinled on 0312312016 at 2:46 PM
Case 2:19-cv-10388-LJM-EAS THIRD
                             ECFJ UDICIAL
                                  No. 10-14,   PageID.364 Filed 08/07/19 Page 13 of 137
                                          CIRCUIT OF M ICHIGAN

                                               REGISTER OF ACTIONS
                                                  CASE     No. 15-001533-01-FC
                    Shari Morton, 2/ 12115, 2123115 E* Cap Case


  04/29/20 15                                                                     Vol./Book 2 102
                      Q PE PDF Transcript, filed                                       pages
                        Reporter: Shari Morton, 2112115. 2123115 E* Cap Case

04/20/20 15      Final Conference (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rcc 4897 Harris-Releford, Zelda S
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    Adjourned at the Request ofthe Defense

05/08/20 15      Fi na l Conference (Judicial Officer: Walker, Shannon)
                     Resource: Court Rpt/Rec 3827 Coury, Gary
                     Resource: Courtroom Clerk C5928 Cook, Tina
                     Aqjourned at the Request ofthe Prosecutor

05/26/20 15      Final Conference (Jud icial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    / Jeld

05/27/20 15      CANCELED Pre-Trial
                   Aqjourned:AI The Request O/The Court



06/16/20 15      Pre-Trial (Jud icial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    In Progress

  06/16/20 15        Motion
                       4048 H/Denied

06/22/20 15      Motion
                   Defendant's Motion to Consolidate

06/26/20 15      Pr e-Tria l (Jud icial Officer: Walker, Shannon)
                     Resource: Court Rpt/Rec 3827 Coury, Gary
                     Resource: Courtroom Clerk C6009 Frederick, Phillip
                     Resource: Court Rpt/Rec 3827 Coury, Gary
                     Adjourned al the Request ofthe Defense

07/ 13/20 15     Pre-Trial (Jud icial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    In Progress

08112/20 15      CANCELED J ury Trial
                   Aqjourned:AI The Request O/The Court



08/3 1/20 15     Pre-Tria l (Jud icial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    In Progress

  08/3 1/20 IS       Attorney Stand In




                                                                   PAGE 3 OF 6   Prinled on 0312312016 at 2:46 PM
Case 2:19-cv-10388-LJM-EAS THIRD
                            ECFJ UDICIAL
                                 No. 10-14,   PageID.365 Filed 08/07/19 Page 14 of 137
                                         CIRCUIT OF MIClllGAN

                                                REGISTER OF ACTIONS
                                                  CASE    No. 15-001533-01-FC
                        Kimberly lewis

09101/20 15      CANCELED Pre-Trial
                   Adjourned at the Request ofthe Defense



09/2 1/2015      Pre-Trial (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    In Progress

  09/21/2015         Motion To Withdraw As Attorney
                       /-!/Granted - Mark Brown, esq.

  09/2 1/2015        Attorney Appointed

I0/21/20 15      Pre-Trial (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    Held

11 /04/2015      Pre-Trial (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 5018 II iger, Eileen
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    In Progress

11 /10/20 15     Pre-Trial (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    field

  11 / 10/2015       Motion To Consolidate
                       w/ 15-1230 /-!/ Denied

  11/10/2015         Motion to Dismiss
                       w/ 180 day rule H/ Denied

12/07/20 15      Pre-Trial (Judicial Officer: Walker, Shannon)
                    Resource: Court Rpt/Rec 3827 Coury, Gary
                    Resource: Courtroom Clerk C5928 Cook, Tina
                    !!eld

02116/20 16      Bench Trial (Judicial Officer: Walker, Shannon)
                   Resource: Court Rpt/Rec 3827 Coury, Gary
                   Resource : Courtroom Clerk C5928 Cook, Tina
                      1210712015         Reset by Court to 0211612016
                    In Progress

  02/16/20 16        Motion For A Directed Verdict Of Not Guilty
                       /-!/ Denied

02/22/2016       Bench Trial in Progress (Judicial Officer: Walker, Shannon)
                   Resource: Court Rpt/Rec 3827 Coury, Gary
                   Resource: Courtroom Clerk 6034C Reed, Alysia
                    l/eld

 02/22/20 16        Order For DNA Sample




                                                                   PAGE40F6     Printed on 0312312016 at 2:46 PM
Case 2:19-cv-10388-LJM-EAS THIRD
                            ECFJ UDICIAL
                                 No. 10-14,    PageID.366 Filed 08/07/19 Page 15 of 137
                                         CI RCUIT OF MICHIGAN

                                              REGISTER OF ACTIONS
                                                CASE No. 15-001533-01-FC

 02/22/20 16       Refer to Probation For Pre-Sentence Report

 02/22/2016        Found Guilty by Bench Trial
                      Found guilty on Counts 1, 4, 5, 7. Not guilty on Counts 2, 3, 6.

  02/22/2016        Disposition (Judicial Officer: Walker, Shannon)
                      I. Robbery - Armed
                            Found Guilty by Bench
                      2. Assault With a Dangerous Weapon(Felonious Assault)
                           Not Guilty by Bench
                      3. Assault With a Dangerous Weapon(Felonious Assault)
                           Not Guilty by Bench
                      4. Weapons - Carrying Concealed
                            Found Guilty by Bench
                      5. Weapons Felony Firearm
                            Found Guilty by Bench
                      7. Assault With Intent to Do Great Bodily Harm less Than Murder
                            Found Guilty by Bench
                      6. Assault With Intent to Murder
                           Not Guilty by Bench

02/22/20 16     Interim Conditio n for Thomas-Dawson, Do nnie Anthony (Judicial Officer: Walker, Shannon)
                - Remand

03/09/20 16     Sentencing (Judicial Officer: Walker, Shannon)
                   Resource: Court Rpt/Rec 3827 Coury, Gary
                   Resource: Courtroom Clerk 6034C Recd, Alysia
                   Sentenced

  03/09/2016        Sentenced to Prison
                       Count 1: 9-15 years; Count 2: 1-5 years; Count 3: 2 years; Count 4: 2-10 years; Counts 1, 2
                       & 4 are concurrent and Count 3 is consecutive.

  03/09/20 16      Order (Judicial Officer: Walker, Shannon)
                     Judgement ofSentence Commitment to Department ofCorrections. Order to Remit Prisoner
                      Funds for Fines, Costs and Assesments.

  03/09/2016        Notice By Court To Defendant As To Right Of Appeal

  03/09/20 16       Sentence (Judicial Officer: Wal ker, Shannon)
                      5. Weapons Felony Firearm
                           Prison Sentence
                          Fee Totals:
                                   - Crime Victims                       130.00
                                   Fee - (FEL)
                                   - State Minimum                       204.00
                                   Cost (FEL)
                                   Attorney Fees                         400.00
                                   Court Costs                           600.00
                          Fee Totals$                                  1,334.00
                          State Confinement:
                               Agency: Michigan Department of Corrections
                               Effect ive 03/09/20 16
                               Tenn: 2 Yr to 2 Yr
                               Credit for Time Served: 402 Days

  03/09/20 16       Sentence (Judicial Officer: Walker, Shannon)
                      I. Robbery - Armed
                            Prison Sentence



                                                               PAGE 5 OF 6                                           Printed on 0312312016 at 2:46 PM
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.367 Filed 08/07/19 Page 16 of 137
                                        T!llRD JUDICIAL CIRCUIT OF MICHIGAN

                                       REGISTER OF ACTIONS
                                           CASE No.     15-001533-01-FC
                        State Confinement:
                            Agency: Michigan Department of Corrections
                            Effective 03/09/2016
                            Term: 9 Yr to 15 Yr

03/09/20 16    Sentence (Judicial Officer: Walker, Shannon)
                 4. Weapons - Carrying Concealed
                      Prison Sentence
                      State Confinement:
                          Agency: Michigan Department of Corrections
                           Effecti ve 03/09/2016
                          Term: 1 Yr to 5 Yr

03/09/20 16    Sentence (Judicial Officer: Walker, Shannon)
                 7. Assault With Intent to Do Great Bodily Harm less Than Murder
                      Prison Sentence
                      State Confine ment:
                           Agency: Michigan Department of Corrections
                           Effective 03/09/20 16
                          Term: 2 Yr to 10 Yr



   DA n:                                              Fl'\ \'\C'l\I l'\ FOR\l\flO'\


               Defendant Thomas-Dawson, Do nnie Anthony
               Total Charges                                                                                     1,334.00
               Total Payments and Credits                                                                            0.00
               Balance Due as of 3/23/2016                                                                       1,334.00

 03/09/20 16   Charge                                                  Defendant Thomas-Dawson, Donnie           1,334.00
                                                                       Anthony




                                                       PAGE 6 OF 6                                       Printed on 0312312016 at 2:46 PM
           Case 2:19-cv-10388-LJM-EAS            ECF No. 10-14, PageID.368 Filed 08/07/19
                                      Original Court
                                                                                                   Page 17 of 137
                                                                                  3'd copy- Michigan State Police CJIC
                                  f .-...:i..copy- Corrections
                                                                           f  \     111
                                                                                  4 copy- Defendant
    Approved. SCAO o·.
                    ngmaI - Court           Jcopy- corrections
                                                           . (fior return         5111 copy- prosecutor
           STATE OF MICHIGAN                                     JUDGMENT OF SENTENCE                            CASE NO.
        THIRD JUDICIAL CIRCUIT                COMMITMENT TO DEPARTMENT OF CORRECTIONS 15-001533-01-FC
              WAYNE COUNTY                                                  D Amended
    ORI Ml -      82109SJ Court Address     1441 St. Antoine, Detroit, Ml 48226 Courtroom 703 Court Telephone No. 313-224-5237
    Police Report No.
                                                                               Defendant name. address. and telephone no.
                                                                           v   Donnie Anthony Thomas-Dawson
          THE PEOPLE OF THE STATE OF MICHIGAN                                  Alias(es) -
                                                                               11140 Morang Detroit, Ml 48224

                                                                               CTNffCN
                                                                               15702099-0 I
                                                                                                          ISID                    I DOB
                                                                                                                                    04/J 3/199 1
   Prosecuting attorney name                               Bar no.               Defendant attorney name                                    Bar no.
  Stephen M. Taratuta                       46935                                Lillian F. Diallo                     52036
   HfE COURT FINDS:
    I. The defendant was found guilty on 02/22/2016                                         of the crime(s) stated below:
I                            CONVICTED BY          DISMISSED                                                              CHARGE CODE (S)
I                                                      BY*                          CRIME                               MCL citation/PACC Code
I Count                   Pleas* Court Jury
I I                              G                                 Robbery Anned                               750.529
I 2                              G                                 Weapons-earring Concealed                   750.227
                                 G                                 Weapons-Felony Firearm                      750.2278-A
I!                               G                                 Assaultw/lnt GBH Less than Murder           750.84
  *Insert "G" for guilty plea, "NC" for nolo contendere, or "Ml" for guilty but mentally ill, "D" fo r dismissed by court or "NP" for
  dismissed by prosecutor/plaintiff.
   D 2. The conviction is reportable to the Secretary of State under MCL 257.625(21)(b).
   D 3. HIV testing and sex offender registration are completed.                                        Defendant's driver license number
                                                                                                                                      -
    B      4. The defendant has been fingerprinted according to MCL 28.243.
           5. A DNA sample is already on file with the Michigan State Police from a
           previous case. No assessment is required.
                                                                                                                                         '


   IT IS ORDERED:
  D 6. Probation is revoked.
  ?.Participating in a special alternative incarceration unit is

  Count SENTENCE                  MINIMUM                  MAXIMUM
                                                                                D prohibited. 0 permitted.
  8 De ~en dant 1s sentenced to cus tOd1y O fM'I Ch.ipan Department ofC orrect1ons. Th.1s sentence sha II be execute 1mme 1ate y;:::;
                                                                                         DATE SENTENCE            JAIL CREDIT
                                                                                                                                        -~

                                                                                                                                     OTHEI\
                DATE                                                                          BEGINS                                 INFOJ61ATION
                           Years   Mos.       Davs     Years     Mos.        Davs                               Mos.      Days
  I          03/09/2016    9       0          0        15        0           0         03/09/2016               0         0
  2          03/0912016    I       0          0        5         0           0         03/0912016               0         0
  3          03/0912016    0       0          0        2         0           0         03/0912016              0          405
  4          03/0912016    2       0          0        10        0           0         03/0912016              0          0
  0 9. Sentence(s) to be served consecuti vely to: (1fthis item is not checked, the sentence is concurrent)
       D each other.                      0 case numbers
       10 Th e De fien dantsha II pay:
  State                 Crime        Restitution DNA            Court Costs Attorney Fees             Fine          Other Costs       Total
  Minimum               Victim                      Assess.
  $ 68.00 x 3=204 $ 130             $0              $0          $ 600             $ 400               $0            $0                $ 1334
      The due date for payment is -------------..:...· Fme, costs, and fees not paid wtthm 56 days ofthe'due date
       are subject to a 20% late penalty on the amount owed.
       I I. The concealed weapon board shall            D suspend for D                         D pennanently revoke the concealed weapon
              license, permit number - - - - - - - - - - - - - -- -                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ County.
  0 I2. The defendant is subject to lifetime monitoring pursuant to MC
  13. Court recommendation: CTS 1, 2, and 4 are concurrent.

    0310912016                                                                                                                      62421
                                                                                                                                  -
    Date                                                           Judge          hannon Walker                                  Bar no.
    I certify that this is a correct and complete abstract fr~ the original court records. The sheriff shall, without needless del , eliver
    defendant to the Michigan Departmeni of Corrections at a place d~g\late y the de:partment.
                                                                       I

                     (SEAL)



                                                                                              MCL 765.15(2), MCL 769.lk, MCL 769.16a, MCL 775.22,
             CC 219b-3CC - (6/15) JUDGMENT OF SENTENCE, COMMITMENT TO DEPARTMENT OF CORRECTIONS                    MCL 780.766 MCR 6.427
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.369 Filed 08/07/19 Page 18 of 137
                                                                                     \
                                                                                  :;l

                       J~~(hLl/~ :7C      -?Cuzdau/
                           JUto-raf.¥ af;;$LO-
                              P. 0. BOX 7740
                    BLOOMFIELD HILLS, Ml 48302

                               (248) 948-0893




July 18, 2016

 Clerk of the Court
 Court of Appeals
 Cadillac Place
 3020 West Grand Blvd., Suite 14-300
 Detroit, MI 48202-6020

 Re: People v Donnie Anthony Thomas-Dawson
     Court of Appeals No. 332339
    Lower Court No. 15-001533 FC

 Dear Clerk of the Court:

    Enclosed herewith please find an original and four (4) copies of Defendant-
 Appellant's Motion to Show Cause Court Reporter in the above-entitled matter.
 Please file same with the Court of Appeals in your customary manner.
    Thank you for your cooperation.



                                       Very truly yours,

                                      C~:\i>vv,I( .~·~
                                      Arthur H. Landau




    HOME UR.
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.370 Filed 08/07/19 Page 19 of 137

  •

                                     STATE OF l\1ICHIGAN

                               IN THE COURT OF APPEALS

 PEOPLE OF THE STATE OF MICHIGAN,

                            Plaintiff-Appellee,                    Court of Appeals
                                                                   ~o. 332339
 vs.
                                                                   Lower Court
 DONNIE ANTHONY THOMAS-DAWSON,                                     No. 15-001533 FC

                           Defendant-Appellant.
 --------------------------------------------------------------/
 Wayne County Prosecutor
 Attornev for Plaintiff

 Arthur H. Landau (Pl6381)
 Attorney for Defendant
 P.O.Box 7740
 Bloomfield Hills, MI 48302
 (248) 948-0893


              MOTION TO SHOW CAUSE COURT REPORTER                                     1 .;




     Now Comes Defendant, Donnie Anthony Thomas-Dawson, by and through;
 his attorney, Arthur H. Landau, and in support of his Motion to Show Cause c~
                                                                            0
 Court-Reporter, GARY COURY, pursuant to MCR 7.210(B)(3)(b) and
 MCR 7.21 O(B)(3)(f), says unto this Honorable Court as follows:

 1.    The defendant was found guilty on February 22, 2016, after a bench trial, of
 robbery armed, felony firearm and assault with intent to do great bodily harm less
 than murder and was sentenced on l\'Iarch 9, 2016.

 2. On March 22, 2016 defendant requested the appointment of appellate counsel
 and on March 24, 2016, Wayne County Circuit Court appointed appellate counsel
 on behalf of defendant.

 3. According to the Order of Appointment and l\'ICR 7.21 O(B), Gary Coury, the
 court-reporter, had 91 days from l\1arch 24, 2016 to file the transcripts in this
 matter. Mr. Coury was responsible for filing 14 transcripts of proceedings for which
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.371 Filed 08/07/19 Page 20 of 137

  ..
 he was the court-reporter.

 4. On or about June 27, 2016 the Court of Appeals sent Mr. Coury a notice that
 these transcripts were overdue. Mr. Coury apparently failed to respond to that
 notice.

 5. Onjuly 7, 2016 present appellate counsel had a telephone conference with Mr.
 Coury seeking to find out when he would file the transcripts. He said he was going
 to file three transcripts, but refused to tell appellate counsel when the remaining
 transcripts would be filed.

 6. Mr. Coury has still not filed at least 11 transcripts that he was obligated to file,
 regardless of the overdue notice from the Court, my conversation with him
 and conversation/ s the appellate division of \'\Tayne County Circuit Court said
 they would have with him regarding the filing of the transcripts.

 7. That Gary Coury has failed, refused and/ or neglected to file the transcripts
 as ordered by the Court and as required by court-rule.

 8. That appellate counsel is being prevented from filing an appeal on behalf of
 defendant with the Court of Appeals because of Mr. Coury's failure to file th~
 transcripts in this matter.

     WHEREFORE, Defendant-Appellant, Donnie Anthony Thomas-Dawso~~
 through his attorney, Arthur H. Landau, respectfully requests that Gary CourW
 court-reporter, show cause why he should not be held in contempt of Court f~
 failure to file the transcripts in this matter.

                                                Respectfully submitted,



                                                Arthur H. Landau (Pl6381)
                                                Attorney for Defendant
                                                P.O. Box 7740
                                                Bloomfield Hills, MI 483 02
                                               (248) 948-0893
 Dated:July 18, 2016

                                     PROOF OF SERVICE

       Arthur H. Landau hereby certifies that on July 18, 2016, he served true copies
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.372 Filed 08/07/19 Page 21 of 137




 of the attached Motion to Show Cause Court Reporter upon Gary Coury, Frank
 Murphy Hall of Justice, 1441 St. Antoine, Courtroom 703, Detroit, Michigan
 48226 and upon Richard Josephs, Supervisor of Court Reporters, in
 Room 91 7, Frank Murphy Hall of Justice, 1441 St. Antoine, Detroit, MI 48226
 and the Wayne County Prosecutor's Office, 12th Floor, 1441 St. Antoine, Detroit,
 MI 48226 by placing same in envelopes, clearly addressed, and by placing said
 envelopes in the United States Mail with first-class postage fully prepaid thereon.

    I declare that the statements above are true to the best of my information,
 knowledge and belief.



                                            Arthur H. Landau
     Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.373 Filed 08/07/19 Page 22 of 137
..    ..


                                            STATE OF MICHIGAN

                                          IN THE COURT OF APPEALS


           PEOPLE OF THE STATE OF MICHIGAN,
                                                                           Court of Appeals
                 Plaintiff-Appellee,                                       No. 332339

           vs.                                                             Lower Court
                                                                           No. 15-1533
           DONNIE ANTHONY THOMAS-DAWSON,

                 Defendant-Appellant.




                                       BRIEF OF DEFENDANT-APPELLANT

                                                 *   *   *
                                        ORAL ARGUMENT REQUESTED




                                                             Arthur H. Landau (Pl6381)
                                                             Attorney for Defendant-Appellant
                                                             P.O. Box 7740
                                                             Bloomfield Hills, MI 48302
                                                             (248) 948-0893
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.374 Filed 08/07/19 Page 23 of 137




                                                       TABLE OF CONTENTS

                                                                                                                        PAGE(S)


    Index to Authorities.............................................................................................     iv

    Statement of the Basis of Jurisdiction of the Court of Appeals ........................ :.....                        v

    Statement of Issues Involved...............................................................................           vi

    Statement of Facts...............................................................................................      1

    Argument I

              Applicable Standard of Review                                                                                5

              HAS THE PROSECUTION FAILED TO PRESENT SUFFICIENT
              EVIDENCE TO SUPPORT A CONVICTION FOR CARRYING A
              CONCEALED WEAPON?                                                                                            5

    Argument II

              Applicable Standard of Review                                                                                7

              MUST THIS MATTER BE REMANDED TO THE TRIAL
              COURT FOR RESENTENCING AND FOR CORRECTION
              OF THE JUDGMENT OF SENTENCE TO REFLECT THAT
              DEFENDANT'S SENTENCE FOR FELONY FIREARM IS ONLY
              CONSECUTIVE TO HIS SENTENCE FOR ARMED ROBBERY,
              WHICH WAS THE OFFENSE DURING WHICH DEFENDANT
              POSSESSED A FIREARM?                                                                                         7

    Argument III

              Applicable Standard of Review                                                                                9

              DID THE TRIAL COURT ABUSE ITS DISCRETION IN IMPOSING
              EXCESSIVE COURT COSTS ON DEFENDANT AT SENTENCING
              WHICH WERE UNRELATED TO THE CIRCUMSTANCES OF THE
              CASE AND FOR WHICH NO REASON WAS ARTICULATED ON
              THE RECORD?                                                                                                  9
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.375 Filed 08/07/19 Page 24 of 137




    Argument IV

              Applicable Standard of Review                                                                            11

              DID THE TRIAL COURT ERR IN REQUIRING DEFENDANT
              TO PAY ATTORNEY FEES WITHOUT FIRST ASSESSING HIS
              ABILITY TO PAY?                                                                                          11

    Relief Requested................................................................................................   13

    Proof of Service
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.376 Filed 08/07/19 Page 25 of 137



                                INDEX TO AUTHORITIES CITED

    CASES                                                                   PAGE(S)

    People v Clark, 463 Mich 459, 463-464 (2000)                              7

    People v Cunningham, 496 Mich 145 (2014)                                  9

    People v Garcia, 398 Mich 250 (1976)                                      5

    People v Hampton, 407 Mich 354, 366; 285 NW2d 284 (1979)
      cert den 449 US 885 (1980)                                              5

    People v Houstina, 216 Mich App 70 (1996)                                 7

    People v Jackson, 483 Mich 271, 277 (2009)                                11, 12

    People v Konopka, decided March 3, 2015 (Court of Appeals No. 319913)     9, 10

    People v Lueth, 253 Mich App 670 (2002)                                   5

    People v Sanders (After Remand) 298 Mich App 105 (2012)                   9, 10

    People v Swafford, 483 Mich 1 (2009)                                      7

    People v Wallace, 284 Mich App 467 (2009)                                 9

    People v Wolfe, 440 Mich 508, 513-514 (1992)                              5

    People v Wyatt, 470 Mich 878 (2004)                                       8




    Other Authorities:

    MCL 750.227                                                               6

    MCL 769.1                                                                 10

    MCL 769.lk                                                                11, 12

    MCL 769.lk(l)(b)(iii)                                                     10

    Michigan Criminal Jury Instruction 11.1                                   5

                                                   iv
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.377 Filed 08/07/19 Page 26 of 137
 ·.

                       STATEMENT OF THE BASIS OF JURISDICTION
                             OF THE COURT OF APPEALS


      1.   Defendant was convicted after a bench trial on February 22, 2016, and was sentenced on
           March 9, 2016.

      2.   Defendant requested the appointment of appellate counsel on March 22, 2016.

      3.   Appellate counsel was appointed by Wayne County Circuit Court on March 2"" 2016.

      4.   The Court of Appeals has jurisdiction pursuant to MCR 7.203(A).




                                                 v
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.378 Filed 08/07/19 Page 27 of 137



                              STATEMENT OF ISSUES INVOLVED

                                                  !
    HAS THE PROSECUTION FAILED TO PRESENT SUFFICIENT EVIDENCE TO SUPPORT A

    CONVICTION FOR CARRYING A CONCEALED WEAPON?

          Defendant-Appellant contends that the answer is "Yes".

          Plaintiff-Appellee contends that the answer is "No".

                                                  II

    MUSTTHISMATTERBEREMANDEDTOTHETRIALCOURTFORRESENTENCINGAND

    FOR CORRECTION OF THE JUDGMENT OF SENTENCE TO REFLECT THAT

    DEFENDANT'S SENTENCE FOR FELONY FIREARM IS ONLY CONSECUTIVE TO HIS

    SENTENCE FOR ARMED ROBBERY, WHICH WAS THE OFFENSE DURING WHICH

    DEFENDANT POSSESSED A FIREARM?

          Defendant-Appellant contends that the answer is "Yes".

          Plaintiff-Appellee contends that the answer is "No".

                                                  m
    DID THE TRIAL COURT ABUSE ITS DISCRETION IN IMPOSING EXCESSIVE COURT

    COSTS ON DEFENDANT AT SENTENCING WHICH WERE UNRELATED TO THE

    CIRCUMSTANCESOFTHECASEANDFORWHICHNOREASONWASARTICULATEDON

    THE RECORD?

          Defendant-Appellant contends that the answer is "Yes".

          Plaintiff-Appellee contends that the answer is "No".




                                                 vi
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.379 Filed 08/07/19 Page 28 of 137




                                                  IV

    DID THE TRIAL COURT ERR IN REQUIRING DEFENDANT TO PAY ATTORNEY FEES

    WITHOUT FIRST ASSESSING HIS ABILITY TO PAY?

          Defendant-Appellant contends that the answer is "Yes".

          Plaintiff-Appellee contends that the answer is "No".




                                                 vii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.380 Filed 08/07/19 Page 29 of 137




                                       STATEMENT OF FACTS

           In this matter, defendant was charged with armed robbery, assault with intent to murder, two

    count of felonious assault, one count of assault with intent to do great bodily harm, felony firearm,

    and carrying a concealed weapon (CCW). On February 16, 2016 defendant, represented by counsel,

    conducted a bench trial before the Honorable Shannon Nicol Walker, Wayne County Circuit Court

    Judge, on the aforementioned charges.

           The first prosecution witness at trial was Gordon Johnson. Mr. Johnson testified that on

    January 27, 2015 at approximately 12:30 a.m. he was working at a Valero gas station on East Warren

    when two men came inside the station. He testified that defendant "put a gun to my side" and told

    him to walk out of the station. He testified that he looked down at the gun. He testified that

    defendant made him walk to the other guy who was at their vehicle. Mr. Johnson testified that

    defendant began hitting him in the face with the gun while the other man was hitting him with his

    fist. He testified that they took $20 or $30 from him and his "True Religion" coat. He testified that

    when the other man went back in the station, he swung at defendant and began to run away. He

    testified that defendant started shooting the gun towards him, but he never got hit by a bullet. (WT,

    2-16-16, p. 10-17). He testified that he ran to another gas station and when he saw the police he

    came back to the Valero station. He testified that police officers took a statement from him and the

    next day he viewed a live lineup. Mr. Johnson testified that he picked defendant out of that lineup.

    (WT, 2-16-16, p. 27-28). Mr. Johnson testified his teeth were knocked out and there was blood. He

    testified that he was running away from the situation when the shooting started. (TT, 2-6-16, p. 39-

    40). He testified that his money and coat were taken. (TT, 2-6-16, p. 39-41 ). Mr. Johnson testified

    that his teeth were knocked out of his mouth and were laying on the ground. (TT, 2-6-16, p. 46-47).


                                                      1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.381 Filed 08/07/19 Page 30 of 137



    He testified that he went to the hospital. (TT, 2-6-16, p. 48).

            Mr. Johnson testified that defendant was 20 or 30 feet away when he started shooting at him.

    (WT, 2-16-16, p. 51).

            The next prosecution witness was Mohammed Bin Rahed. Mr. Rahed testified that on

    January 27, 2015 he was employed at the Valero gas station on East Warren as a cashier behind

    glass. He testified that Gordon Johnson worked at the station that night and defendant came up to

    Mr. Johnson and they walked out of the store. He testified that he then heard screaming and the gun

    being shot. He then saw defendant and another man get into a car and take off at high speed. He

    testified that he called 9-1-1 and the police came. He testified that he saw Mr. Johnson again that

    night but "he was all bloody," his face was swollen and his teeth were broken. (WT, 2-16-16, p. 56-

    63).

            The next prosecution witness was Breaun Glasper. Ms. Glasper testified that on January 27,

    2015 at about 12:40 a.m. she was at a liquor store and while her vehicle was parked in the lot a black

    Monte Carlo with a busted window pulled up. This vehicle was previously identified. She testified

    there were two men in that car and one of them had a gun. She testified that defendant did not have

    a gun. She testified that she attended a live lineup on January 28, 2015 and identified defendant.

    (WT, 2-16-16, p. 73-79).

            The next prosecution witness was Detroit Police Officer Maurice Alexander, who testified

    that on January 27, 2015 at about 12:30 a.m. he got a call of an armed robbery at that Valero Gas

    Station. He testified that he saw Mr. Johnson, who was scared and confused. (WT, 2-16-16, p. 83-

    84). He testified that he got a description of one of the assailants as being a black male with an Afro,

    approximately six feet, 170 pounds with tattoos around the neck area. (WT, 2-16-16, p. 87-88).


                                                       2
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.382 Filed 08/07/19 Page 31 of 137



            The next prosecution witness was Detroit Police Officer Raymond Diaz, who was an

    evidence technician. He testified that he came to the scene that evening and found five fired casings

    at different locations by the gas pumps and five packets of suspected marijuana. He also found

    several teeth and suspected blood. (WT, 2-16-16, p. 89-93 ). He testified that the victim had bruises

    and lacerations to the right side of his face and four missing teeth. (ST, 2-16-16, p. 96).

            The next prosecution witness was Detroit Police Officer Trey Lyons. The officer testified

    that on January 27, 2015 at about 1:40 a.m. at 17046 Harper, he observed a vehicle that was wanted

    in a carjacking - that being a black Monte Carlo with plastic in the rear window, parked at a gas

    station. He testified that there were two people in the car, that being the defendant in the driver's

    seat and another person seated behind him. One of the men took off running, who was pursued by

    his partner. He recovered zanax pills and suspected marijuana from the defendant. (WT, 2-16-16,

    p. 102-106).

            The prosecution then rested. (WT, 2-16-16, p. 115).

            Defense counsel made a motion for directed verdict, which was denied. (WT, 2-16-16, p.

    121). The defendant then rested. (WT, 2-16-16, p. 122).

            On February 22, 2016 Judge Walker found defendant guilty of armed robbery, carrying a

    concealed weapon, felony firearm and assault with intent to do great bodily harm less than murder.

    (WT, 2-22-16, p. 11-12).

            On March 9, 2016 defendant, represented by counsel, appeared before Judge Walker for

    sentencing and was sentenced to serve a term of incarceration as follows: (1) for armed robbery, 9

    years to 15 years; (2) for assault with intent to commit great bodily harm, 2 years to 10 years; (3) for

    CCW, 1 year to 5 years, and (4) for felony firearm, 2 years, to precede and run consecutive to the


                                                       3
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.383 Filed 08/07/19 Page 32 of 137



    other three counts. (ST, 3-9-16, p. 12-13). The sentence guidelines were scored at 108 to 180

    months. (ST, 3-9-16, p. 9).

              Judge Walker also assessed defendant $600 court costs and $400 attorney fees. (ST, 3-9-16,

    p. 13).




                                                      4
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.384 Filed 08/07/19 Page 33 of 137



                                                ARGUMENT I

                     THE PROSECUTION HAS FAILED TO PRESENT SUFFICIENT
                     EVIDENCE TO SUPPORT A CONVICTION FOR CARRYING A
                     CONCEALED WEAPON.

                                APPLICABLE STANDARD OF REVIEW

              In People v Wolfe, 440 Mich 508, 513-514 (1992), the Michigan Supreme Court said:

                             "In determining whether the prosecution has presented
                     sufficient evidence to sustain a conviction, an appellate court is
                     required to apply the standard adopted by this Court in People v
                     Hampton, 407 Mich 354, 366; 285 NW2d 284 (1979), cert den 449
                     US 885 (1980). There, we stated that a reviewing court "must
                     consider not whether there was any evidence to support the
                     conviction but whether there was sufficient evidence to justify a
                     rational trier of fact in finding guilt beyond a reasonable doubt."

              Appellate courts review de novo whether the evidence was sufficient to support a conviction.

    People v Lueth, 253 Mich App 670 (2002); Wolfe, supra. Appellate courts have applied the clearly

    erroneous standard in reviewing fact-findings at a bench trial. People v Garcia, 398 Mich 250

    (1976).

                                                 ARGUMENT

              Michigan Criminal Jury Instruction 11.1, Carrying Concealed Weapon-Pistol, stateS,:

                            (1) The defendant is charged with the crime of carrying a
                     concealed pistol. To prove this charge, the prosecutor must prove
                     each of the following elements beyond a reasonable doubt:

                            (2) First, that the defendant knowingly carried a pistol. It does
                     not matter why the defendant was carrying the pistol, but to be guilty
                     of this crime the defendant must have known that [he/she] was
                     carrying a pistol.

                              (3) Second, that this pistol was concealed on or about the
                     person of the defendant. Complete invisibility is not required. A
                     pistol is concealed ifit cannot easily be seen by those who come into
                     ordinary contact with the defendant."

                                                        5
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.385 Filed 08/07/19 Page 34 of 137



           MCL 750.227 states: "A person shall not carry a pistol concealed on or about his or her

    person... "

           In this matter, the victim, Gordon Johnson, testified that he was working at the Valero gas

    station on East Warren in Detroit when two men came inside the station. He testified that defendant

    "put a gun to my side" and as he looked down, he saw the gun in defendant's hand. Mr. Johnson did

    not testify that he paid any attention to defendant as he walked in to determine whether he had a gun

    or not. His testimony was that defendant came up to him and put a gun, which was visible, in his

    side. Defendant thereafter beat Mr. Johnson about his face and teeth with the gun and fired shots

    at the victim as he ran away. Mr. Johnson clearly and easily saw the gun in defendant's hand as

    defendant made contact with him and the testimony did not show that the gun was concealed on or

    about the person of the defendant. ·

           As such, defendant-appellant respectfully requests that his conviction for carrying a

    concealed weapon be dismissed.




                                                      6
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.386 Filed 08/07/19 Page 35 of 137




                                              ARGUMENT II

                     THIS MATTER MUST BE REMANDED TO THE TRIAL COURT
                     FOR RESENTENCING AND FOR CORRECTION OF THE
                     JUDGMENT OF SENTENCE TO REFLECT THAT
                     DEFENDANT'S SENTENCE FOR FELONY FIREARM IS ONLY
                     CONSECUTIVE TO HIS SENTENCE FOR ARMED ROBBERY,
                     WHICH WAS THE OFFENSE DURING WHICH DEFENDANT
                     POSSESSED A FIREARM.

                               APPLICABLE STANDARD OF REVIEW

              Issues of statutory construction are reviewed de novo. People v Swafford, 483 Mich 1

    (2009).

              The de novo standard is applied in construing constitutional provisions, court rules and

    statutes. People v Houstina, 216 Mich App 70 (1996).

                                                ARGUMENT

              On March 9, 2016 defendant, represented by counsel, appeared before Judge Walker for

    sentencing and was sentenced to serve a term of incarceration as follows: (1) for armed robbery, 9

    years to 15 years; (2) for assault with intent to commit great bodily harm, 2 years to 10 years; (3) for

    CCW, 1 year to 5 years, and (4) for felony firearm, 2 years, to precede and run consecutive to the

    other three counts.



              In People v Clark, 463 Mich 459, 463-464 (2000), the Michigan Supreme Court held:

                            "From the plain language of the felony-firearm statute, it is
                     evident that the Legislature intended that a felony-firearm sentence be
                     consecutive only to the sentence for a specific underlying felony.
                     Subsection 2 clearly states that the felony-firearm sentence "shall be
                     served consecutively with and preceding any term of imprisonment
                    imposed for the conviction of the felony or attempt to commit the
                    felony. It is evident that the emphasized language refers back to the
                    predicate offense discussed in subsection!, i.e., the offense during

                                                       7
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.387 Filed 08/07/19 Page 36 of 137



                   which the defendant possessed a firearm. No language in the statute
                   permits consecutive sentencing with convictions other than the
                   predicate offense."

            Further, in People v Wyatt, 470 Mich 878 (2004) the Michigan Supreme Court held that a

    remand forresentencing is required where the defendant's sentences for carrying a concealed weapon

    and possession of a firearm in the commission of a felony were erroneously imposed to run

    consecutively to one another.

            In the instant case, the trial court also erroneously sentence defendant to consecutive

    sentences for carrying a concealed weapon and felony firearm.

            Defendant is entitled to a remand to the trial court for resentencing and correction of the

    judgment of sentence to reflect that his sentence for felony firearm is only consecutive to the offense

    during which he possessed a firearm, which was the armed robbery, and not consecutive ti.7'.~ his

    sentences for his other convictions.




                                                       8
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.388 Filed 08/07/19 Page 37 of 137




                                             ARGUMENT ID

                   THE TRJAL COURT ABUSED ITS DISCRETION IN IMPOSING
                   EXCESSIVE COURT COSTS ON DEFENDANT AT
                   SENTENCING WHICH WERE UNRELATED TO THE
                   CIRCUMSTANCES OF THE CASE AND FOR WHICH NO
                   REASON WAS ARTICULATED ON THE RECORD.

                               APPLICABLE STANDARD OF REVIEW

            The standard of review is abuse of discretion. People v Wallace, 284 Mich App 467 (2009).

    Statutory interpretation presents a question oflaw that is reviewed de novo. People v Cunningham,

    496 Mich 145 (2014). When a defendant fails to object when the trial court orders her to pay costs

    her challenge to the trial court's order to pay costs is reviewed for plain error. People v Sanders

    (After Remand) 298 Mich App 105 (2012); People v Konopka, decided March 3, 2015 (Court of

    Appeals No. 319913).

                                               ARGUMENT

           The trial court ordered defendant to pay $600 court costs at sentencing without articulating

    on the record ' . the reason for imposing such a substantial amount of court costs.

           In People v Wallace, 284 Mich App 467, 470 (2009), the Court of Appeals held that "The

    plain language of MCL 769 .1 does not require the trial court to consider a defendant's ability to pay

    before imposing discretionary costs and fees other than those for the expense for a court-appointed

    attorney." However, the trial court must exercise its discretion in imposing costs that are reasonably

    related to the circumstances of the case and the offender and articulate on the record the factors

    considered in arriving at the amount ordered.

           In People v Sanders, 296 Mich App 710 (2012), the Court of Appeals held that there must

    be a reasonable relationship between the costs imposed and the actual costs incurred by the trial


                                                      9
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.389 Filed 08/07/19 Page 38 of 137




    court. In Sanders the trial court ordered $1,000 in costs to be paid by the defendant. The Court of

    Appeals said remand to the trial court was necessary to determine "the reasonableness of the costs

    assessed defendant" and to facilitate meaningful appellate review of the costs assessed.

            The trial court ordered $600 costs without an articulation on the record of the reason for

    imposing such a substantial amount of court costs. Although MCL 769.1 does not require the trial

    court to consider defendant's ability to pay before imposing discretionary costs, the trial court cannot

    arbitrarily impose excessive costs unrelated to the case and which are manifestly unjust. Minimal

    due process requirements entitle defendant to an opportunity to be heard regarding the amount of

    court costs imposed and the factors or method involved in calculating those costs.

            In People v Konopka, supra, the Court of Appeals held:

                           "In light of the adoption of 2014 PA 352, the trial court's
                   imposition of costs was not erroneous. However, although the costs
                   imposed in this case need not be separately calculated. MCL
                   769. lk( 1)(b)(iii), the trial court did not establish a factual basis, under
                   the subsequently amended statute, for the $500 in costs imposed.
                   Indeed, it could not have done so at that time. However, without a
                   factual basis for the costs imposed, we cannot determine whether the
                   costs imposed were reasonably related to the actual costs, as required
                   by MCL 769k(l)(b)(iii). In this case, defendant specifically
                   challenges the lack of reasoning for the costs imposed, and we find
                   that he should be given the opportunity to challenge the
                   reasonableness of the costs below. See Sanders, 296 Mich App at
                   715. We therefore remand to the trial court for further proceedings
                   to establish a factual basis for the $500 in costs imposed under MCL
                   769.lk(l)(b)(iii) or to alter that figure, if appropriate."

            As such, defendant-appellant respectfully requests that this matter be remanded to the trial

    court for a hearing to determine whether there is a reasonable relationship between the costs imposed

    and the actual costs incurred by the trial court.




                                                        10
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.390 Filed 08/07/19 Page 39 of 137




                                             ARGUMENT IV

                   THE TRIAL COURT ERRED IN REQUIRING DEFENDANT TO
                   PAY ATTORNEY FEES WITHOUT FIRST ASSESSING HIS
                   ABILITY TO PAY.

                              APPLICABLE STANDARD OF REVIEW

           Challenges to the constitutionality of the procedure used to impose and enforce a fee for a

    court-appointed attorney presents a question of constitutional law, which is reviewed de novo.

    People v Jackson, 483 Mich 271, 277 (2009).

                                                  ARGUMENT

           Whenever a trial court attempts to enforce its imposition of a fee for a court-appointed

    attorney, the defendant has a due process right to be advised ofthis enforcement action and be given

    an opportunity to contest the enforcement on the basis of his indigency. People v Jackson, 483 Mich

    271, 277 (2009). In Jackson, the Michigan Supreme Court held that an ability-to-pay assessment is

    constitutionally necessary when the order for payment is actually enforced and a defendant has

    contested his ability to pay. Id. at 275, 290-292. Then, when a trial court attempts to enforce its

    earlier imposition of a fee for a court-appointed attorney under MCL 769. lk, the defendant must be

    advised of the enforcement action and be given an opportunity to contest the enforcement on the

    basis of his then-existing indigency. The trial court must then evaluate "whether a defendant is

    indigent and unable to pay at that time or whether forced payment would work a manifest hardship

    on the defendant at that time." Id. at 293.

           In the instant case, the trial court ordered appointed attorney fees of $400. The $400 in

    attorney fees are currently being taken out of defendant's prison account. As such, defendant

    contests the order for payment of $400 in appointed attorney fees because he is indigent and has no


                                                     11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.391 Filed 08/07/19 Page 40 of 137




    present ability to pay attorney fees which are being taken out of his prison account. Under these

    circumstances, pursuant to Jackson, defendant has a constitutional right to an ability to pay

    assessment because the order for payment of attorney fees is being enforced and defendant contends

    that he is unable to pay the ordered attorney fees as a result of his indigency at the present time.

           Defendant is indigent; he has no money or other assets and has no present ability to pay the

    ordered attorney fees which are being taken out of his prison account. Therefore, under MCL

    769. lk, and Jackson defendant must be advised ofthe enforcement action against him and be given

    an opportunity to contest the enforcement on the basis of his then-existing indigency. The trial court

    must then evaluate "whether a defendant is indigent and unable to pay at that time or whether forced

    payment would work a manifest hardship on the defendant at that time." Id. at 293.

           As such, Defendant-appellant respectfully request that the trial court amend or revoke the

    remittance order presently in place for attorney fees.




                                                                                                     r-;)
                                                                                              n      c:::>
                                                                                                     O"
                                                                                                     C-
                                                                                                     c.           ;   ;
                                                                                                     r-       I

                                                                                                              ~
                                                                                                                '     ,1
                                                                                                      N       ;r,
                                                                                                      ""
                                                                                                      -0                   ,,
                                                                                                       ::i:

                                                                                                        c.n
                                                                                                        0




                                                     12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.392 Filed 08/07/19 Page 41 of 137




                                         RELIEF REQUESTED



            WHEREFORE, Defendant-Appellant, DONNIE ANTHONY THOMAS-DAWSON,

    respectfully requests the following relief:

            A.      That his conviction for carrying a concealed weapon be reversed;

            B.      That this matter be remanded to the trial court for resentencing and correction of the

    judgment of sentence;

            C.      That this matter be remanded to the trial court for a hearing to determine whether

    there was a reasonable relationship between the costs imposed on defendant and the actual costs

    incurred by the trial court;

           D.       That this matter be remanded to the trial court for a hearing on defendant's present

    ability to pay attorney fees.



                                                           Respectfully submitted,




                                                           Arthur H. Landau (P16381)
                                                           Attorney for Defendant-Appellant
                                                           P.O. Box 7740
                                                           Bloomfield Hills, MI 48302
                                                           (248) 948-0893
                                                                                                     t--.,"I
    Date: July 29, 2016                                                                              =
                                                                                                     O"'
                                                                                                     C.-       •   j

                                                                                                     c::
                                                                                                     I
                                                                                                     N
                                                                                                     \.0

                                                                                                     -0
                                                                                                     :x        .. 1

                                                                                                     -c.n..
                                                                                               (/)   0
                                                     13
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.393 Filed 08/07/19 Page 42 of 137




                                        STATE OF MICHIGAN
                                     IN THE COURT OF APPEALS

    PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee,

    VS.                                                                Court of Appeals
                                                                       No. 332339
    DONNIE ANTHONY THOMAS-DAWSON,
                                                                       Lower Court
            Defendant-Appellant.                                       No. 15-1533


    Wayne County Prosecutor's Office
    Attorney for Plaintiff-Appellee
                                                                                                                    ~

    Arthur H. Landau (P16381)                                                                                       =
                                                                                                                    C'"'
    Attorney for Defendant-Appellant                                                                                (_
                                                                                                                    c::
    P.O. Box 7740                                                                                                   I
                                                                                                                    N
                                                                                                                            ' •!
    Bloomfield Hills, MI 48302                                                                                      U)
                                                                                                                            ,··1'"'"

                                                                                                                            ! '

    (248) 948-0893                                                                         .t"""...1.   :t:~\'I<'
                                                                                           :;;.:,-o                 -0
                                                                                                                            i j
                                                                                                                    :JI:


                                         PROOF OF SERVICE
                                                                                           ···1 ":::!
                                                                                           --f"I.
                                                                                           C'>)::>
                                                                                            Flr-
                                                                                                                    -..
                                                                                                                     c.n
                                                                                                         (,f}        c::>

            ARTHURH. LANDAU, of the Township ofBloomfieldHills, County of Oakland, State of

    Michigan, deposes and says that on the 29th day of July, 2016, he served a copy of:

                                  BRIEF OF DEFENDANT-APPELLANT
    upon:
                   Wayne County Prosecutor's Office
                   1441 St. Antoine, 12th Floor
                   Detroit, Michigan 48226

    by placing said documents in a properly addressed envelope, and depositing same in a United States

    Mail Receptacle with first class postage prepaid.

         I DECLARE THAT THE STATEMENTS ABOVE ARE TRUE TO THE BEST OF MY
    INFORMATION, KNOWLEDGE AND BELIEF.



                                                                ARTHUR H. LANDAU
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.394 Filed 08/07/19 Page 43 of 137


                               Court of Appeals, State of Michigan

                                                ORDER
                                                                             Christopher M. Murray
 People of MI v Donnie Anthony Thomas-Dawson                                   Presiding Judge

 Docket No.     332339                                                       Kurtis T. Wilder

 LC No.         15-001533-01-FC                                              Karen M. Fort Hood
                                                                               Judges


              The Court orders that the motion to order Court Reporter Gary Coury (R 3 827) to show
 cause is DISMISSED AS MOOT, the transcripts having been filed.

               A copy of this order shall be transmitted to Third Judicial Circuit Court Director of Court
 Reporting Services Tammi Palmer; and to Third Judicial Circuit Court Criminal Division Supervisor of
 Court Reporting/Recording Services Richard Josephs.




                          A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 August 3, 2016
                                         Date
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.395 Filed 08/07/19 Page 44 of 137



                                    STATE OF MICIDGAN

                              IN THE COURT OF APPEALS


  PEOPLE OF THE STATE OF MICIDGAN
                                              Court of Appeals No. 332339
              Plaintiff-Appellee,
                                              Lower Court No. 15-001533-01-FC

  -vs-

  DONNIE ANTHONY THOMAS-DAWSON
                                                                                            '                                  ',-           l
                                                                            -~""''f ~                                                    '
                                                                                ..,, •)     .                                  \ t'01
              Defendant-Appellant.                                                                                              {
                                                                                                                                 ''•'
                                                                                                                                         ';
  - - - - - - - - - - - -I
                                                                                                                                     ,- ' I
                                                                                     ..
                                                                                     -"'~       T        •                           ~       \




                                                                                      .
                                                                                      f

                                                                                                    '
                                                                                                        ; ~ '




                                                                                                         : 'J




                 DEFENDANT'S PRO PER BRIEF ON APPEAL
    PURSUANT TO ADMINISTRATIVE ORDER 2004-6 MINIMUM STANDARDS FOR
       INDIGENT CRIMINAL APPELLATE DEFENSE SERVICES STANDARD 4
                     (ORAL ARGUMENT REQUESTED)


                                                                                                                j   ~'   .,




                                                                                                ''
                                                                            l         1 '




                                                                                ~
                                                                                r'
                                                                                     "' ' ,
                                                                                    ' ».
                                                                                p· .. '
                                                                                                         I
                                                                                                                         -..
                                                                                                (.')
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.396 Filed 08/07/19 Page 45 of 137



                                                           TABLE OF CONTENTS

  TABLE OF AUTHORITIES ..................................................................................................... .ii

  STATEMENT OF JURISDICTION ...........................................................................................v

  STATEMENT OFQUESTIONS PRESENTED ........................................................................vi

  STATEMENT OF
  FACTS ........................................................................................................................................ I

  ARGUMENTS ............................................................................................................................ 2
       I: TRIAL COUNSEL WAS INEFFECTIVE FOR NOT RAISING A SPEEDY
    TRIAL MOTION VIOLATING MR. DAWSON'S VI AMENDMENT
  RIGHT TO A SPEEDY TRIAL AND FAILING TO FULLY INVESTIGATE
  AND PRODUCE WITNESSES FOR AN ADEQUATE DEFENSE

         Il: DEFENDANT WAS DENIED A FAIR TRIAL BY THE ERRONEOUS
       ADMISSION OF TAINTED IDENTIFICATIONS

  RELIEF REQUESTED
  .................................................................................................................. 12




                                                                              1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.397 Filed 08/07/19 Page 46 of 137



                                                TABLE OF AUTHORITIES

                                                               CASES

  Averyv. Prelesnik, 548 F. 434; 2008 U.S. App. LEXIS 24079 (CA 6, 2008) ................................ 6

  Barker v. Wingo, 407 U.S. 514, 530 (1972) ............................................................................. 4

  Chambers v. Mississippi, 410 U.S. 284, 294; 93 S. Ct. 1038; 35 L. Ed. 2d. 297 (1973) ........... 6

  Clinkscale v. Carter, 375 F. 3d. 430 (CA 6, 2004) .................................................................. 6

  Commonwealth v. Rodriguez, 611 A. 2d. 305 (Pa Super., 1992) ............................................ 5

  Corbitt v. New Jersey, 439 U.S. 212, 219-220; 99 S. Ct. 492; 58 L. Ed. 2d. 466 (1978) ......... 5

  Duncan v. Louisiana, 391 U.S. 145; 88 S. Ct. 1444; 20 L. Ed. 2d. 491 (1968) ....................... 4

  Gilbert v. California, 388 U.S. 263; 87 S. Ct. 1951; 18 L. Ed. 2d 1178 (1967) ........................... 8

  Green v. Loggins, 614 F.2d 219 (CA 9, 1980) ............................................................................. 8

  Johnson v. Zerbst, 304 U.S. 458; 58 S. Ct. 1019; 82 L. Ed. 1461 (1938) .................................... 5

  Neil v. Biggers, 409 U.S. 188, 198; 93 S. Ct 375; 34 L. Ed. 2d 401 (1972) ........................... 7, 8

  People v. Anderson, 389 Mich. 155 (1973) ............................................................................. 7, 8

  People v. Bennett, 84 Mich. App. 408 (1978) ............................................................................. 4

  People v Carines, 460 Mich 750, 764: 597NW2d 130 (1999) ................................................... 2

  People v. Carter, 415 Mich. 558, 598 (1982) ............................................................................. 7

  People v. Collins, 338 Mich. 680 (1972) .................................................................................... 4

  People v. Davis, (After Remand), 129 Mich. App. 622 (1983) ................................................... 4

  People v. Godbold, 230 Mich. App. 508, 517; 585 N.W. 2d. 13 (1998) ..................................... 5

  People v. Grimmett, 338 Mich. 590 (1972) ................................................................................. 4

  People v. Harris, 110 Mich. App. 636 (1981) ............................................................................. 4


                                                                   11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.398 Filed 08/07/19 Page 47 of 137



  People v Hill, 402 Mich 272, 282-283; 262 NW2d 641 (1978) ................................................. 2

  People v. Jones, 121 Mich. App. 484 (1982) ............................................................................. 4

  People v Kachar, 400 Mich 78; 252 NW2d 807 (1977) .................................................... 7, 8, 9

  People v. Karasek, 63 Mich. App. 706 (1975) ......................................................................... 11

  People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002) ............................................ 2

  People v. Means, 97 Mich. App. at 648-649 ............................................................................ 11

  People v Metzler, 193 Mich App 541, 545-546; 484 NW2d 695 (1992) ................................... 2

  People v. Missouri, 100 Mich. App. 310 (1980) ........................................................................ 4

  People v Rodgers, 248 Mich App 702, 714; 645 NW2d 294 (2001) ......................................... 2

  People v Toma, 462 Mich 281; 613 NW2d 694 (2000) ....................................................... 2

  People v. Tumpkin, 49 Mich. App. 262, 264; 212 N.W. 2d 38 (1973) ..................................... 11

  Robinson v. Commonwealth, 548 S.E. 2d. 227 (Va App., 2001) .............................................. 5

  Simmons v. United States, 390 U.S. 377, 384; 88 S. Ct. 967; 19 L. Ed. 2d 1247 (1968) ...... 9

  Stovall v. Denno, 338 U.S. 293, 299; 87 S. Ct 1976; 18 L. Ed. 2d 1199 (1967) ................... 7

  Strickland v Washington, 466 US 668, 698; 104 S Ct 2052; 80 L Ed 2d 674 (1984) ........ 2, 3

  Strunkv. United States, 412 U.S. 434 (1973) ...................................................................... 3

  Thigpen v. Cory, 804 F.2d 893, 895 (CA 6, 1986) .................................................................... 8

  United States v. Lovasco, 431 U.S. 783 (1977) ................................................................... 3

  United States v. Wade, 338 U.S. 21; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967) ............... 7, 9




                                                                 iii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.399 Filed 08/07/19 Page 48 of 137



                             CONSTITUTIONS, STATUTES, AND COURT RULES

  US Const. Amend. VI .............................................................................................. 3, 4, 6

  US Const. Amend. XIV ............................................................................................... 4, 6

  Mich. Const. 1963, art. 1 § 14 .......................................................................................... 3

  Mich. Const. 1963, art. 1 § 17 .......................................................................................... 6

  Mich. Const. 1963, art. 1 § 20 .................................................................................. 3, 4, 6

  Mich. Const. 1963, art. 1 § 24 .......................................................................................... 3


  MCL. 768.1 ..................................................................................................................... 3


  MCR6.401 ....................................................................................................................... 5


  MCR 6.402(B) ................................................................................................................. 5


  Adninistrative Order 2004-6 .............................................................................................. v




                                                                        lV
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.400 Filed 08/07/19 Page 49 of 137



                                  STATEMENT OF JURISDICTION

          Appellant was sentenced in the Wayne County Circuit Court on 03/09/2016. Appellate

  Counsel has already filed a brief on appeal in this matter. In addition to the statement ofjurisdiction

  noted in the original brief on appeal, Appellant refers this Court to Administrative Order 2004-6

  Minimum Standards For Indigent Criminal Appellate Defense Services Standard 4, which allows a

  defendant to file a pro per brief raising issues that his/her counsel refused to raise.




                                                     v
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.401 Filed 08/07/19 Page 50 of 137



                        STATEMENT OF QUESTIONS PRESENTED

       I: WAS TRIAL COUNSEL INEFFECTIVE FOR NOT RAISING A SPEEDY
    TRIAL MOTION VIOLATING MR. DAWSON'S VI AMENDMENT
  RIGHT TO A SPEEDY TRIAL AND FOR FAILING TO FULLY
  INVESTIGATE AND PRODUCE WITNESSES FOR AN ADEQUATE
  DEFENSE

      II: WAS DEFENDANT DENIED A FAIR TRIAL BY THE ERRONEOUS
  ADMISSION OF TAINTED IDENTIFICATIONS

  Defendant Answers: Yes
  The Prosecutor Answers: No
  The Trial Court Answers: No




                                       V1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.402 Filed 08/07/19 Page 51 of 137



                             STATEMENT OF FACTS


        DEFENDANT CONCURS AND REFERS THIS COURT TO THE STATEMENT OF

  FACTS CONTAINED IN DEFENDANT'S INITIALLY FILED BRIEF ON APPEAL BY

  APPELLATE COUNSEL.




                                        I
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.403 Filed 08/07/19 Page 52 of 137



                                              ARGUMENT

      I: TRIAL COUNSEL WAS INEFFECTIVE FOR NOT RAISING A SPEEDY TRIAL
         MOTION VIOLATING MR. DAWSON'S VI AMENDMENT RIGHT TO A
         SPEEDY TRIAL AND FAILING TO FULLY INVESTIGATE AND PRODUCE
         WITNESSES FOR AN ADEQUATE DEFENSE

  Standard of Review:

            Whether defendant was denied the effective assistance of counsel is a constitutional

  question, which this Court reviews de nova. People v LeBlanc, 465 Mich 575, 579; 640 NW2d

  246 (2002); People v Toma, 462 Mich 281; 613 NW2d 694 (2000).             The performance and

  prejudice prongs of an ineffective assistance of counsel claim are mixed questions of law and fact

  reviewed de nova. Strickland v Washington, 466 US 668, 698; 104 S Ct 2052; 80 L Ed 2d 674

  (1984). To establish a claim of ineffective assistance of counsel, a defendant must show that (1)

  counsel's performance was objectively unreasonable, (2) but for counsel's actions the outcome of

  the proceedings would have been different. People v Rodgers, 248 Mich App 702, 714; 645

  NW2d 294 (2001). The standard ofreview for unpreserved constitutional error is for "plain

  error," People v Carines, 460 Mich 750, 764: 597 NW2d 130 (1999). Under this standard, the

  reviewing court should reverse if clear error affected substantial rights and seriously affected the

  fairness, integrity, or public reputation of judicial proceedings. Id at 763-764. This Court applies

  the de nova standard of review to issues calling for construction of constitutional provisions,

  statutes, and court rules, such as the right to a speedy trial. People v Hill, 402 Mich 272,

  282-283; 262 NW2d 641 (1978); People v Metzler, 193 Mich App 541, 545-546; 484 NW2d 695

  (1992).




                                                    2
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.404 Filed 08/07/19 Page 53 of 137



  Discussion:

          The United States and the Michigan Constitution guarantee every criminal defendant the right

  to a speedy trial. U.S. Const. Am. VI; Const. 1963, art. 1, §20. That right is also recognized by

  statute and court rule.

  In every criminal prosecution, the accused shall have the right to a speedy and public
  trial .... Const. 1963, art. 1, §20.

          Michigan requires a speedy trial pursuant to MCL. 768.1: ''the people of this state and

  persons charged with crime are entitled to and shall have a speedy trial and determination of all

  prosecutions and it is hereby made the duty of all public officers having duties to perform in any

  criminal case, to bring such case to a final determination without delay except as may be necessary to

  secure to the accused a fair and impartial trial."

          Mr. Dawson emphatically asked and requested counsel to file a motion for a speedy trial,

  pursuant to U.S. Const. Am. VI; Const. 1963, art. 1, §20, on numerous occassions throughout the

  Preliminary Examination proceedings and Trial Court proceedings. Counsel ineffectively denied Mr.

  Dawson this right by consistently telling Mr. Dawson that he would file the motion at the next court

  date and then the next until the proceedings were over and Mr. Dawson was tried and convicted. This

  prejudiced Mr. Dawson of his right to effective assistance of counsel and denied him his right to a

  speedy trial. U.S. Const. Am. VI; Const. 1963, art. 1, §§ 14, 20, 24, Stricklandv Washington, Supra.

          The constitutional speedy trial guarantee attaches when the defendant becomes an accused.

  United States v. Lovasco, 431 U.S. 783 (1977). The remedy where the right to speedy trial has been

  denied is dismissal of the charges. Strunkv. United States, 412 U.S. 434 (1973).

          InBarkerv. Wingo, 407 U.S. 514, 530 (1972), the United States Supreme Court promulgated



                                                       3
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.405 Filed 08/07/19 Page 54 of 137



  a four-part test to assess claimed speedy trial violations. The factors to be weighed include: (I) length

  of the delay; (2) reason for the delay; (3) the defendant's assertion of the right by making a demand

  for a speedy trial; and (4) prejudice to the defendant. Id. at 530. The Michigan Supreme Court

  adopted this test in People v. Grimmett, 338 Mich. 590 (1972) and People v. Collins, 338 Mich. 680

  (1972).

            The length of delay is the triggering mechanism for consideration of other factors in a speedy

  trial analysis, but it is not in itself determinative. See People v. Missouri, 100 Mich. App. 310

  (1980); Peopel v. Harris, 110 Mich. App. 636 (1981). Unexplained delays are charged against the

  prosecution. See People v. Bennett, 84 Mich. App. 408' (1978); People v. Davis, (After Remand), 129

  Mich. App. 622 (1983). Also, normal docket congestion is charged against the prosecution. See

  People v. Jones, 121 Mich. App. 484 (1982).

            When balancing the four factors the relative weight of the factors does not require an even

  distribution of weight or any particular formula at all. Instead, the important question is whether the

  prosecution adhered to its constitutional duty to provide a speedy trial or adequately explained why it

  did not. See Barker, 407 U.S. at 514.

            US Const, Am VI provides, in pertinent part: "In all criminal prosecutions, the accused shall

  enjoy the right to a ... trial, by ... jury ...." This right applies to State felony prosecutions through the

  Due Process Clause of U.S. Const., Am. XIV. Duncan v. Louisiana, 391 U.S. 145; 88 S. Ct. 1444;

  20 L. Ed. 2d. 491 (1968). Likewise, Const. 1963, art 1, § 20 provides, in pertinent part:

  "In every criminal prosecution, the accused shall have the right to a ... trial by ... jury ...."

            MCR 6.401 provides generally for a waiver of ajury trial:

  The defendant has the right to be tried by a jury or may, with the consent of the


                                                       4
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.406 Filed 08/07/19 Page 55 of 137



  prosecutor and approval by the court, elect to waive that right and be tried before the
  court without a jury.

         However, there is a strong presumption against a waiver of fundamental constitutional

  rights. See generally, Johnson v. Zerbst, 304 U.S. 458; 58 S. Ct. 1019; 82 L. Ed. 1461 (1938).

  Accordingly, MCR 6.402(B) further provides, in pertinent part:

         Before accepting a waiver, the court must advise the defendant in open court
         of the constitutional right to trial by jury. The court must also ascertain, by
         addressing the defendant personally, that the defendant understands the right
         and that the defendant voluntarily chooses to give up that right and to be tried
         by the court ....

          Offering a defendant lenient treatment as a reward for waiving a jury trial does not make

  the waiver involuntary, because ''the prospect of leniency if a right is waived is not the equivalent

  of a penalty for exercise of that right." People v. Godbold, 230 Mich. App. 508, 517; 585 N.W.

  2d. 13 (1998), citing Corbitt v. New Jersey, 439 U.S. 212, 219-220; 99 S. Ct. 492; 58 L. Ed. 2d.

  466 (1978). In Godbold, this Court upheld the practice of imposing a lenient sentence upon

  conviction, in exchange for waiver of a jury trial.

         However, directly threatening to punish the exercise of the right to jury trial makes a waiver

  involuntary. For example, in Robinson v. Commonwealth, 548 S.E. 2d. 227 (Va App., 2001), the

  Virginia Court of Appeals found a waiver of jury trial to be involuntary where the trial court had

  threatened to revoke the defendant's pre-trial release or increase the amount of bond ifthe defendant

  insisted on ajury trial. Accord, Commonwealth v. Rodrigu.ez, 611A.2d. 305 (Pa Super., 1992).

         Trial counsel for an accused has an obligation and a duty to protect the rights of their client

  with due diligence within the confines of the law. M.R.P.C.'s 1.0, 1.1, 1.2, 1.3, 1.4, & 1.5.




                                                    5
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.407 Filed 08/07/19 Page 56 of 137



  Trial counsel has a duty and obligation to pursue avenues that the client brings to his/her attention.

  Such as, alibi witnesses, police misconduct (suggestive Identification Procedures), and making an

  adequate and thorough investigation into the reasoning and logic of the prosecutions case against

  Mr. Dawson. (Preliminary Examination Transcripts February 12, 2015 (PXT I, henceforth) p.g. 18-

  21).

          One of the principal rights guaranteed under the Sixth Amendment and Due Process Clause is

  the right to present a defense. US Const Am VI, XIV; Const. 1963, art 1, §§ 17, 20. This right is

  embodied in the guarantees of the right to compulsory process, the right to confront witnesses, and to

  have the assistance of counsel. Due process at trial is "the right to a fair opportunity to defend against

  the state's accusations. The rights to confront and cross-examine witnesses and to call witnesses in

  one's own behalf have long been recognized as essential to due process." Chambers v. Mississippi,

  410 U.S. 284, 294; 93 S. Ct. 1038; 35 L. Ed. 2d. 297 (1973).

          The failure of defense counsel to call an alibi witness may amount to ineffective assistance of

  counsel, where the missing testimony affected the outcome of the trial. See, e.g., Clinkscale v.

  Carter, 375 F. 3d. 430 (CA 6, 2004) (holding defense trial counsel ineffective in failing to file a

  timely alibi notice where the defendant had promptly informed counsel of the alibi and supporting

  witnesses; defendant established prejudice where there was a "reasonable probability" that testimony

  of the alibi witnesses would have affected the outcome of the trial); and Avery v. Prelesnik, 548 F.

  434; 2008 U.S. App. LEXIS 24079 (CA 6, 2008) (defense trial counsel ineffective in failing to fully

  investigate, locate, and call alibi witnesses).




                                                      6
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.408 Filed 08/07/19 Page 57 of 137



         To effectively deny Mr. Dawson his rights to a jury trial and speedy trial without objection is

  the epitome of ineffectiveness, with nefarious undertones ofprejudice denying Mr. Dawson effective

  assistance of counsel and Due Process oflaw, the only remedy is a new trial.

     II: DEFENDANT WAS DENIED A FAIR TRIAL BY THE ERRONEOUS
         ADMISSION OF TAINTED IDENTIFICATIONS

  Standard of Review:

         According to People v Kachar, 400 Mich 78; 252 NW2d 807 (1973), the applicable

  appellate standard of review for this issue is clearly erroneous.


  Discussion:

         The dangers inherent in eyewitness identification by a witness who has been exposed to

  suggestive identification procedures have long been recognized. Due process is denied when

  identification procedures used are unnecessarily suggestive and conducive to irreparable

  misidentification. United States v. Wade, 338 U.S. 21; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967);

  Stovall v. Denno, 338 U.S. 293, 299; 87 S. Ct 1976; 18 L. Ed. 2d 1199 (1967); People v. Anderson,

  389 Mich. 155 (1973). An identification procedure will be set aside as impermissibly suggestive

  when it can give rise to a substantial likelihood of misidentification. Simmons v. United States, 390

  U.S. 377, 384; 88 S. Ct. 967; 19 L. Ed. 2d 1247 (1968); Neil v. Biggers, 409 U.S. 188, 198; 93 S. Ct.

  375; 34 L. Ed. 2d 401 (1972).· The danger is that an initial improper identification procedure may

  result in misidentification and will unduly influence any later identification. People v. Carter, 415

  Mich. 558, 598 (1982).

         An identification procedure can be unduly suggestive even in the absence of intentional

  misconduct in arranging it. The basic purpose of excluding suggestive identification evidence is to


                                                    7
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.409 Filed 08/07/19 Page 58 of 137



  prevent misidentification, not to deter misconduct. Thigpen v. Cory, 804 F.2d 893, 895 (CA 6,

  1986); Green v. Loggins, 614F.2d219 (CA 9, 1980). The CourtinAnderson described three factors

  that may lead to improper suggestion, even absent misconduct:

         First, the witness when called by the police or prosecution either is told or
         believes that the police have apprehended the right person. Second, if the
         witness is shown only one person or a group in which one person is singled n
         in some way, he is tempted to presume that he is the person. Third, as the
         second factor just discussed above shows, eyewitness identification has
         inherent weaknesses from the standpoint of the witness's problems of
         sensation, retention, etc., and the similarity in appearance of people. Ard?r.sm,
         389 Mich. at 178.


         In the instant case, there were two corporal line-ups done two days after the incident took

  place were the individuals in the corporal line-up with Mr. Dawson had none of the same

  characteristics which singled out Mr. Dawson. Even if Glasper's altered testimony at trial is

  accepted, that there was more than one line-up, Mr. Dawson was again singled out at the preliminary

  examination, where Ms. Glasper saw Dawson sitting at counsel table, obviously the defendant in the

  case. The same is true of Mr. Johnson

         After a witness has been subjected to an unduly suggestive identification procedure, any

  subsequent identification by the witness is not admissible unless the prosecution can show by clear

  and convincing evidence that such identification has a basis independent of the prior identification

  procedure. Gilbert v. California, 388 U.S. 263; 87 S. Ct. 1951; 18 L. Ed. 2d 1178 (1967); People v.

  Kachar, 400 Mich 78 (1987). In Neil v. Biggers, 409 U.S. 188, the United States Supreme Court

  discussed the factors to be considered when determining whether in-court identifications are reliable

  even though the pretrial confrontation procedure was suggestive. Those factors include the

  opportunity of the witness to view the offender, the witness' degree of attention, the accuracy of any


                                                    8
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.410 Filed 08/07/19 Page 59 of 137



  prior description of the offender, the level of certainty demonstrated by the witness, and the length of

  time between the offense and the confrontation. Id. at 199.

          In Michigan, the Supreme Court in People v. Kachar, Supra, established a totality of the

  circumstances test, similar to that enunciated in Neil, for showing whether a proposed in-court

  identification has a basis independent of the influences of a prior suggestive procedure. The Court in

  Kachar listed eight factors to be considered: 1) whether there is any prior relationship between the

  witness and the defendant; 2) the opportunity to view the offense; 3) the length of time between the

  offense and the disputed identification; 4) the accuracy or discrepancies in the description given by

  the witness and the defendant's actual appearance; 5) whether there was any previous proper

  identification or failure to identify the defendant; 6) whether the witness previously identified

  another person as the offender; 7) the nature of the offense and the state of mind ofthe witness at the

  point of viewing the offender; and 8) whether the defendant has any idiosyncratic or special features.

  Kachar, 400 Mich. at 95-96. On review, a court should weigh the various factors, and determine

  whether the prosecution has established by clear and convincing evidence that a sufficient

  independent basis exists to purge the taint of any suggestive procedure. Id. at 97. See also United

  States v. Wade, Supra; Simmons v. United States, Supra.

          Application of the Kachar and Neil factors to the evidence developed at the examination

  demonstrates that Mr. Johnson, and Ms. Glasper' s in-court identifications were irreparably tainted.

  1) Prior relationship:

          Mr. Johnson did not know Mr. Dawson. (Preliminary Examination Transcript February 23,

  2015 (henceforth PXT II) p.g. 19). nor did Ms. Glasper know the Defendant Dawson.

  2) Opportunity to observe:


                                                     9
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.411 Filed 08/07/19 Page 60 of 137



          The incident was sudden and unexpected, and the witnesses could clearly not see who the

  assailants were. The incident lasted only about I 0 seconds. It was dark with some artificial light.

  (PXT25).

  3) Length of time between offense and confrontation:

          Ms. Glasper nor Mr. Johnson did not participate in corporal line-ups until a few days later.

  The preliminary examination, where Mr. Johnson and Ms. Glasper identified Mr. Dawson as the

  assailant, was held in February of 2015, approximately a month after the robbery took place.

  4) Accuracy or discrepancies in the description:

          The descriptions of the assailants were highly inconsistent. Although everyone said he was a

  black male of average height and weight, none of the witnesses saw tattoos.

  5) Any identification of or failure to identify the accused:

          Mr. Johnson told the officer he did not know if he could ID the shooter. Ms. Glasper

  participated in a corporal line-up, and she was_ unable to make an viable identification.

  6) Prior identification of someone other than the accused:

          The record reveals none.

  7) Witness' state of mind:

          The whole incident took only minutes, and the witnesses were shocked and fearful, either

  running and ducking for their lives, or, in the case of Mr. Johnson, running from the sounds of gun

  shots in his direction.

  8) Idiosyncratic or special features:

          There were no special features of the shooter described by any of the witnesses. The

  description they gave could have matched thousands of Detroit residents. On the other hand, Mr.


                                                     IO
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.412 Filed 08/07/19 Page 61 of 137



  Dawson had special features, his tattoos, which nobody saw.

         The Neil factors consist of many of the same considerations found in Kachar. These facts,

  taken together, did not prove by clear and convincing evidence that the complainant had an

  independent basis for identifying Mr. Dawson as the assailant The trial court's ruling to the contrary

  was clearly erroneous.

         Without the victim-witnesses' in-court identification ofthe defendant the prosecution's case

  would have been considerably weakened, to the point that "in all likelihood" acquittal would result

  from a new trial without the mistake. People v. Karasek, 63 Mich. App. 706 (1975); People v.

  Tumpkin, 49 Mich. App. 262, 264; 212 N.W. 2d 38 (1973). Means, 97 Mich. App. at 648-649

  (footnote omitted). Defendant's convictions should be reversed.




                                                   11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.413 Filed 08/07/19 Page 62 of 137



                                       SUMMARY AND RELIEF


          WHEREFORE, for the foregoing reasons, Defendant-Appellant asks that this Honorable

  Court vacate his convictions and sentence, and remand this case to the Wayne County Circuit Court

  for a new trial, evidentiary hearing, or any appropriate relief that this court deems fit.




  Date: October          , 2016                            ·~~~v~
                                                           Donnie Anthony Thomas-Dawson #717185




                                                      12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.414 Filed 08/07/19 Page 63 of 137


                                ARTHUR H. LANDAU
                                   ATTORNEY AT LAW
                                    P.O. Box 7740
                               Bloomfield Hills, MI 48302
                                      (248) 948-0893




                                                November 9, 2016



   Clerk of the Court
   Court of Appeals
   3020 West Grand Boulevard
   Suite 14-300
   Detroit, MI 48202

   RE:   People vs. Donnie Anthony Thomas-Dawson                                      I
                                                                                    \. ..0
         Court of Appeals No. 332339
         Lower Court Case No. 15-001533-FC

   Dear Sir/Ms:

         Enclosed herewith please find an original and four (4) copies of the Motion to
   File Defendant's Pro Per Supplemental Brief on Appeal and original and four (4)
   copies of Defendant's Pro Per Supplemental Brief on Appeal in the above-entitled
   matter.

         Thank you for your cooperation.

                                                Very truly yours,



                                                Arthur H. Landau

   AHL/kb
   enclosures
                                                                                             -..
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.415 Filed 08/07/19 Page 64 of 137




                                          STATE OF MICHIGAN
                                       IN THE COURT OF APPEALS

     PEOPLE OF THE STATE OF MICHIGAN,
                                                                         Court of Appeals
            Plaintiff-Appellee,                                          No. 332339

     vs.                                                                 Lower Court
                                                                         No. 15-001533-FC
     DONNIE ANTHONY THOMAS-DAWSON,

            Defendant-Appellant.
     ~~~~~~~~~~~~-
                                         I
     wA YNE COUNTY PROSECUTOR
     Attorney for Plaintiff-Appellee

     ARTHUR H. LANDAU (P16381)
     Attorney for Defendant-Appellant
     P.O. Box 7740
     Bloomfield Hills, MI 48302
     (248) 948-0893


                            MOTION TO FILE DEFENDANT'S PRO PER
                              SUPPLEMENTAL BRIEF ON APPEAL

            NOW COMES Defendant-Appellant, DONNIE ANTHONY THOMAS-DAWSON, through

     his appellate counsel, ARTHUR H. LANDAU, and pursuant to MCR 7.211, moves to file Q_js Pro

     Per Supplemental Brief on Appeal, and states in support thereof, the following:                 ... ~
                                                                                                 ''" ·




            1.      In this matter, defendant was convicted after a bench trial before the Honoeble

     Shannon Walker, Wayne County Circuit Judge, on February 22, 2016 of armed robbefy, Carry.iflg a
                                                                                             '     co
     concealed weapon, felony firearm and assault with intent to do great bodily harm less than murder.

            2.      On March 9, 2016 defendant was sentenced by Judge Walker to serve a term of

     incarceration for armed robbery of 9 to 15 years, for assault to commit great bodily harm, 2 to 10

     years, for carrying a concealed weapon, 1 to 5 years and 2 years for felony firearm.


                                                      1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.416 Filed 08/07/19 Page 65 of 137




            3.      Defendant requested the appointment of appellate counsel on March 22, 2016 and

     present appellate counsel was appointed by Wayne County Circuit Court, on behalf of defendant on

     March 24, 2016.

            4.      Appellate counsel filed the Brief of Defendant-Appellant with the Court of Appeals

     on July 29, 2016.

            5.      In the Pro Per Brief on Appeal, enclosed herewith, defendant seeks to raise two

     additional issues that appear to have arguable legal merit and should be considered by the Court of

     Appeals prior to any decision. Those two issues are:

                                                        I

                    WAS TRIAL COUNSEL INEFFECTIVE FOR NOT RAISING A
                    SPEEDY TRIAL MOTION VIOLATING MR. DAWSON'S VI
                    AMENDMENT RIGHT TO A SPEEDY TRIAL AND FOR
                    FAILING TO FULLY INVESTIGATE AND PRODUCE
                    WITNESSES FOR AN ADEQUATE DEFENSE.

                                                       II

                    WAS DEFENDANT DENIED A FAIR TRIAL BY THE
                    ERRONEOUS ADMISSION OF TAINTED IDENTIFICATIONS.

            6.       Defendant has fully briefed those issues in his Pro Per Supplemental Brief.

            7.       Although counsel believes that defendant's Pro Per Supplemental Brief should have

     been filed within 84 days of the filing of defendant's brief on appeal by appellate counsel, there

     are legitimate reasons to allow defendant to file his Pro Per Briefto the Court of Appeals at this time.

             8.      Defendant had substantial difficulty in getting his preliminary examination, trial and

     sentence transcripts from Wayne County Circuit Court since he had to personally request those

     transcripts from the court because appellate counsel had to return those transcripts to Wayne County

     Circuit Court when he filed his billing on July 29, 2016.


                                                        2
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.417 Filed 08/07/19 Page 66 of 137




            9.      Defendant wrote to appellate counsel on September 28, 2016 requesting the

     preliminary examination transcript since he had not received it from the court and appellate counsel

     had to go to Wayne Circuit Court on October 3, 2016 to get the transcript and mailed it to defendant

     on October 4, 2016.
                                                                                             ·,     '   ...
                                                                                                    ,,.-··1
             10.    Defendant sent his Pro Per Brief on Appeal to appellate counsel on October 18;:'.W 16

     and appellate counsel received it on October 22, 2016.

             11.    Since defendant only sent one copy of his Pro Per Brief to counsel, counsel wmte

     letters to defendant requesting 5 additional copies of his pro per brief.
                                                                                                              -
                                                                                                              cP


             12.    Defendant had a difficult time making copies of the Pro Per Brief in prison because

     of his indigency and being allowed to use the copy machine.

             13.    That justice requires that defendant be allowed to file his attached Pro Per Brief on

     Appeal as he has raised issues and argument in his appeal that deserve consideration and review

     before a decision is made.

             14.    Attached hereto are an original and (4) copies of defendant's Pro Per Brief on Appeal.

            WHEREFORE, Defendant-Appellant, DONNIE ANTHONY THOMAS-DAWSON,

     respectfully requests that he be allowed to file his Pro Per Brief on Appeal with the Court of

     Appeals.

                                                            Respectfully submitted,



                                                            ARTHUR H. LANDAU (P16381)
                                                            Attorney for Defendant-A~pella11!_
                                                            P.O. Box 7740             ' · u·,
                                                                                            ... _
                                                            Bloomfield Hills, MI 483.02     c:J
     Dated: November 9, 2016                                (248) 948-0893         ~:.


                                                       3
    Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.418 Filed 08/07/19 Page 67 of 137
I




                                            STATE OF MICHIGAN
                                         IN THE COURT OF APPEALS

        PEOPLE OF THE ST ATE OF MICHIGAN,
                                                                              Court of Appeals
                Plaintiff-Appellee,                                           No. 332339

        vs.                                                                   Lower Court
                                                                              No. 15-001533-FC
        DONNIE ANTHONY THOMAS-DAWSON,

                Defendant-Appellant.
         ~~~~~~~~~~~-
                                        I
        WAYNE COUNTY PROSECUTOR
        Attorney for Plaintiff-Appellee

        ARTHUR H. LANDAU (P16381)
        Attorney for Defendant-Appellant
        P.O. Box 7740                                                                         '.'
        Bloomfield Hills, MI 48302
        (248) 948-0893
        ~~~~~~~~~~~~
                                             I
                                             PROOF OF SERVICE
                                                                                                          \~
                ARTHUR H. LANDAU, of the Township of Bloomfield Hills, County of Oakland, State of

        Michigan, deposes and says that on the 9th day of November, 2016, he served a copy of:

                  MOTION TO FILE DEFENDANT'S PRO PER SUPPLEMENTAL BRIEF
                ON APPEAL and DEFENDANT'S PRO PER SUPPLEMENTAL BRIEF ON APPEAL

        upon:          Wayne County Prosecutor's Office
                       1441 St. Antoine, 12th Floor
                       Detroit, Michigan 48226
                                                                                                      "''"'("';

        by placing said documents in a properly addressed envelope, and depositing same in a United "$.:httes

        Mail Receptacle with first class postage prepaid.                                                -Cf'.>


             I DECLARE THAT THE STATEMENTS ABOVE ARE TRUE TO THE BEST OF MY
        INFORMATION, KNOWLEDGE AND BELIEF.


                                                                      ARTHUR H. LANDAU
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.419 Filed 08/07/19 Page 68 of 137




                            Court of Appeals, State of Michigan

                                            ORDER



People of MI v Donnie Anthony Thoma.s-Dawson

Docket No.   332339

LC No.        15-001533-01-FC




             Michael J. Talbot, Chief Judge, acting under MCR 7.21 l(E)(2), orders:

              The motion to extend time to file a Standard 4 brief is GRANTED. The brief that was
received on November 9, 2016, is accepted for filing.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              November 22, 2016
                                     Date
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.420 Filed 08/07/19 Page 69 of 137



                                    STATE OF MICIDGAN

                              IN THE COURT OF APPEALS


  PEOPLE OF THE STATE OF MICIDGAN
                                              Court of Appeals No. 332339
              Plaintiff-Appellee,
                                              Lower Court No. 15-001533-01-FC

  -vs-

  DONNIE ANTHONY THOMAS-DAWSON
                                                                                            '                                  ',-           l
                                                                            -~""''f ~                                                    '
                                                                                ..,, •)     .                                  \ t'01
              Defendant-Appellant.                                                                                              {
                                                                                                                                 ''•'
                                                                                                                                         ';
  - - - - - - - - - - - -I
                                                                                                                                     ,- ' I
                                                                                     ..
                                                                                     -"'~       T        •                           ~       \




                                                                                      .
                                                                                      f

                                                                                                    '
                                                                                                        ; ~ '




                                                                                                         : 'J




                 DEFENDANT'S PRO PER BRIEF ON APPEAL
    PURSUANT TO ADMINISTRATIVE ORDER 2004-6 MINIMUM STANDARDS FOR
       INDIGENT CRIMINAL APPELLATE DEFENSE SERVICES STANDARD 4
                     (ORAL ARGUMENT REQUESTED)


                                                                                                                j   ~'   .,




                                                                                                ''
                                                                            l         1 '




                                                                                ~
                                                                                r'
                                                                                     "' ' ,
                                                                                    ' ».
                                                                                p· .. '
                                                                                                         I
                                                                                                                         -..
                                                                                                (.')
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.421 Filed 08/07/19 Page 70 of 137



                                                           TABLE OF CONTENTS

  TABLE OF AUTHORITIES ..................................................................................................... .ii

  STATEMENT OF JURISDICTION ...........................................................................................v

  STATEMENT OFQUESTIONS PRESENTED ........................................................................vi

  STATEMENT OF
  FACTS ........................................................................................................................................ I

  ARGUMENTS ............................................................................................................................ 2
       I: TRIAL COUNSEL WAS INEFFECTIVE FOR NOT RAISING A SPEEDY
    TRIAL MOTION VIOLATING MR. DAWSON'S VI AMENDMENT
  RIGHT TO A SPEEDY TRIAL AND FAILING TO FULLY INVESTIGATE
  AND PRODUCE WITNESSES FOR AN ADEQUATE DEFENSE

         Il: DEFENDANT WAS DENIED A FAIR TRIAL BY THE ERRONEOUS
       ADMISSION OF TAINTED IDENTIFICATIONS

  RELIEF REQUESTED
  .................................................................................................................. 12




                                                                              1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.422 Filed 08/07/19 Page 71 of 137



                                                TABLE OF AUTHORITIES

                                                               CASES

  Averyv. Prelesnik, 548 F. 434; 2008 U.S. App. LEXIS 24079 (CA 6, 2008) ................................ 6

  Barker v. Wingo, 407 U.S. 514, 530 (1972) ............................................................................. 4

  Chambers v. Mississippi, 410 U.S. 284, 294; 93 S. Ct. 1038; 35 L. Ed. 2d. 297 (1973) ........... 6

  Clinkscale v. Carter, 375 F. 3d. 430 (CA 6, 2004) .................................................................. 6

  Commonwealth v. Rodriguez, 611 A. 2d. 305 (Pa Super., 1992) ............................................ 5

  Corbitt v. New Jersey, 439 U.S. 212, 219-220; 99 S. Ct. 492; 58 L. Ed. 2d. 466 (1978) ......... 5

  Duncan v. Louisiana, 391 U.S. 145; 88 S. Ct. 1444; 20 L. Ed. 2d. 491 (1968) ....................... 4

  Gilbert v. California, 388 U.S. 263; 87 S. Ct. 1951; 18 L. Ed. 2d 1178 (1967) ........................... 8

  Green v. Loggins, 614 F.2d 219 (CA 9, 1980) ............................................................................. 8

  Johnson v. Zerbst, 304 U.S. 458; 58 S. Ct. 1019; 82 L. Ed. 1461 (1938) .................................... 5

  Neil v. Biggers, 409 U.S. 188, 198; 93 S. Ct 375; 34 L. Ed. 2d 401 (1972) ........................... 7, 8

  People v. Anderson, 389 Mich. 155 (1973) ............................................................................. 7, 8

  People v. Bennett, 84 Mich. App. 408 (1978) ............................................................................. 4

  People v Carines, 460 Mich 750, 764: 597NW2d 130 (1999) ................................................... 2

  People v. Carter, 415 Mich. 558, 598 (1982) ............................................................................. 7

  People v. Collins, 338 Mich. 680 (1972) .................................................................................... 4

  People v. Davis, (After Remand), 129 Mich. App. 622 (1983) ................................................... 4

  People v. Godbold, 230 Mich. App. 508, 517; 585 N.W. 2d. 13 (1998) ..................................... 5

  People v. Grimmett, 338 Mich. 590 (1972) ................................................................................. 4

  People v. Harris, 110 Mich. App. 636 (1981) ............................................................................. 4


                                                                   11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.423 Filed 08/07/19 Page 72 of 137



  People v Hill, 402 Mich 272, 282-283; 262 NW2d 641 (1978) ................................................. 2

  People v. Jones, 121 Mich. App. 484 (1982) ............................................................................. 4

  People v Kachar, 400 Mich 78; 252 NW2d 807 (1977) .................................................... 7, 8, 9

  People v. Karasek, 63 Mich. App. 706 (1975) ......................................................................... 11

  People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002) ............................................ 2

  People v. Means, 97 Mich. App. at 648-649 ............................................................................ 11

  People v Metzler, 193 Mich App 541, 545-546; 484 NW2d 695 (1992) ................................... 2

  People v. Missouri, 100 Mich. App. 310 (1980) ........................................................................ 4

  People v Rodgers, 248 Mich App 702, 714; 645 NW2d 294 (2001) ......................................... 2

  People v Toma, 462 Mich 281; 613 NW2d 694 (2000) ....................................................... 2

  People v. Tumpkin, 49 Mich. App. 262, 264; 212 N.W. 2d 38 (1973) ..................................... 11

  Robinson v. Commonwealth, 548 S.E. 2d. 227 (Va App., 2001) .............................................. 5

  Simmons v. United States, 390 U.S. 377, 384; 88 S. Ct. 967; 19 L. Ed. 2d 1247 (1968) ...... 9

  Stovall v. Denno, 338 U.S. 293, 299; 87 S. Ct 1976; 18 L. Ed. 2d 1199 (1967) ................... 7

  Strickland v Washington, 466 US 668, 698; 104 S Ct 2052; 80 L Ed 2d 674 (1984) ........ 2, 3

  Strunkv. United States, 412 U.S. 434 (1973) ...................................................................... 3

  Thigpen v. Cory, 804 F.2d 893, 895 (CA 6, 1986) .................................................................... 8

  United States v. Lovasco, 431 U.S. 783 (1977) ................................................................... 3

  United States v. Wade, 338 U.S. 21; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967) ............... 7, 9




                                                                 iii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.424 Filed 08/07/19 Page 73 of 137



                             CONSTITUTIONS, STATUTES, AND COURT RULES

  US Const. Amend. VI .............................................................................................. 3, 4, 6

  US Const. Amend. XIV ............................................................................................... 4, 6

  Mich. Const. 1963, art. 1 § 14 .......................................................................................... 3

  Mich. Const. 1963, art. 1 § 17 .......................................................................................... 6

  Mich. Const. 1963, art. 1 § 20 .................................................................................. 3, 4, 6

  Mich. Const. 1963, art. 1 § 24 .......................................................................................... 3


  MCL. 768.1 ..................................................................................................................... 3


  MCR6.401 ....................................................................................................................... 5


  MCR 6.402(B) ................................................................................................................. 5


  Adninistrative Order 2004-6 .............................................................................................. v




                                                                        lV
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.425 Filed 08/07/19 Page 74 of 137



                                  STATEMENT OF JURISDICTION

          Appellant was sentenced in the Wayne County Circuit Court on 03/09/2016. Appellate

  Counsel has already filed a brief on appeal in this matter. In addition to the statement ofjurisdiction

  noted in the original brief on appeal, Appellant refers this Court to Administrative Order 2004-6

  Minimum Standards For Indigent Criminal Appellate Defense Services Standard 4, which allows a

  defendant to file a pro per brief raising issues that his/her counsel refused to raise.




                                                     v
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.426 Filed 08/07/19 Page 75 of 137



                        STATEMENT OF QUESTIONS PRESENTED

       I: WAS TRIAL COUNSEL INEFFECTIVE FOR NOT RAISING A SPEEDY
    TRIAL MOTION VIOLATING MR. DAWSON'S VI AMENDMENT
  RIGHT TO A SPEEDY TRIAL AND FOR FAILING TO FULLY
  INVESTIGATE AND PRODUCE WITNESSES FOR AN ADEQUATE
  DEFENSE

      II: WAS DEFENDANT DENIED A FAIR TRIAL BY THE ERRONEOUS
  ADMISSION OF TAINTED IDENTIFICATIONS

  Defendant Answers: Yes
  The Prosecutor Answers: No
  The Trial Court Answers: No




                                       V1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.427 Filed 08/07/19 Page 76 of 137



                             STATEMENT OF FACTS


        DEFENDANT CONCURS AND REFERS THIS COURT TO THE STATEMENT OF

  FACTS CONTAINED IN DEFENDANT'S INITIALLY FILED BRIEF ON APPEAL BY

  APPELLATE COUNSEL.




                                        I
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.428 Filed 08/07/19 Page 77 of 137



                                              ARGUMENT

      I: TRIAL COUNSEL WAS INEFFECTIVE FOR NOT RAISING A SPEEDY TRIAL
         MOTION VIOLATING MR. DAWSON'S VI AMENDMENT RIGHT TO A
         SPEEDY TRIAL AND FAILING TO FULLY INVESTIGATE AND PRODUCE
         WITNESSES FOR AN ADEQUATE DEFENSE

  Standard of Review:

            Whether defendant was denied the effective assistance of counsel is a constitutional

  question, which this Court reviews de nova. People v LeBlanc, 465 Mich 575, 579; 640 NW2d

  246 (2002); People v Toma, 462 Mich 281; 613 NW2d 694 (2000).             The performance and

  prejudice prongs of an ineffective assistance of counsel claim are mixed questions of law and fact

  reviewed de nova. Strickland v Washington, 466 US 668, 698; 104 S Ct 2052; 80 L Ed 2d 674

  (1984). To establish a claim of ineffective assistance of counsel, a defendant must show that (1)

  counsel's performance was objectively unreasonable, (2) but for counsel's actions the outcome of

  the proceedings would have been different. People v Rodgers, 248 Mich App 702, 714; 645

  NW2d 294 (2001). The standard ofreview for unpreserved constitutional error is for "plain

  error," People v Carines, 460 Mich 750, 764: 597 NW2d 130 (1999). Under this standard, the

  reviewing court should reverse if clear error affected substantial rights and seriously affected the

  fairness, integrity, or public reputation of judicial proceedings. Id at 763-764. This Court applies

  the de nova standard of review to issues calling for construction of constitutional provisions,

  statutes, and court rules, such as the right to a speedy trial. People v Hill, 402 Mich 272,

  282-283; 262 NW2d 641 (1978); People v Metzler, 193 Mich App 541, 545-546; 484 NW2d 695

  (1992).




                                                    2
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.429 Filed 08/07/19 Page 78 of 137



  Discussion:

          The United States and the Michigan Constitution guarantee every criminal defendant the right

  to a speedy trial. U.S. Const. Am. VI; Const. 1963, art. 1, §20. That right is also recognized by

  statute and court rule.

  In every criminal prosecution, the accused shall have the right to a speedy and public
  trial .... Const. 1963, art. 1, §20.

          Michigan requires a speedy trial pursuant to MCL. 768.1: ''the people of this state and

  persons charged with crime are entitled to and shall have a speedy trial and determination of all

  prosecutions and it is hereby made the duty of all public officers having duties to perform in any

  criminal case, to bring such case to a final determination without delay except as may be necessary to

  secure to the accused a fair and impartial trial."

          Mr. Dawson emphatically asked and requested counsel to file a motion for a speedy trial,

  pursuant to U.S. Const. Am. VI; Const. 1963, art. 1, §20, on numerous occassions throughout the

  Preliminary Examination proceedings and Trial Court proceedings. Counsel ineffectively denied Mr.

  Dawson this right by consistently telling Mr. Dawson that he would file the motion at the next court

  date and then the next until the proceedings were over and Mr. Dawson was tried and convicted. This

  prejudiced Mr. Dawson of his right to effective assistance of counsel and denied him his right to a

  speedy trial. U.S. Const. Am. VI; Const. 1963, art. 1, §§ 14, 20, 24, Stricklandv Washington, Supra.

          The constitutional speedy trial guarantee attaches when the defendant becomes an accused.

  United States v. Lovasco, 431 U.S. 783 (1977). The remedy where the right to speedy trial has been

  denied is dismissal of the charges. Strunkv. United States, 412 U.S. 434 (1973).

          InBarkerv. Wingo, 407 U.S. 514, 530 (1972), the United States Supreme Court promulgated



                                                       3
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.430 Filed 08/07/19 Page 79 of 137



  a four-part test to assess claimed speedy trial violations. The factors to be weighed include: (I) length

  of the delay; (2) reason for the delay; (3) the defendant's assertion of the right by making a demand

  for a speedy trial; and (4) prejudice to the defendant. Id. at 530. The Michigan Supreme Court

  adopted this test in People v. Grimmett, 338 Mich. 590 (1972) and People v. Collins, 338 Mich. 680

  (1972).

            The length of delay is the triggering mechanism for consideration of other factors in a speedy

  trial analysis, but it is not in itself determinative. See People v. Missouri, 100 Mich. App. 310

  (1980); Peopel v. Harris, 110 Mich. App. 636 (1981). Unexplained delays are charged against the

  prosecution. See People v. Bennett, 84 Mich. App. 408' (1978); People v. Davis, (After Remand), 129

  Mich. App. 622 (1983). Also, normal docket congestion is charged against the prosecution. See

  People v. Jones, 121 Mich. App. 484 (1982).

            When balancing the four factors the relative weight of the factors does not require an even

  distribution of weight or any particular formula at all. Instead, the important question is whether the

  prosecution adhered to its constitutional duty to provide a speedy trial or adequately explained why it

  did not. See Barker, 407 U.S. at 514.

            US Const, Am VI provides, in pertinent part: "In all criminal prosecutions, the accused shall

  enjoy the right to a ... trial, by ... jury ...." This right applies to State felony prosecutions through the

  Due Process Clause of U.S. Const., Am. XIV. Duncan v. Louisiana, 391 U.S. 145; 88 S. Ct. 1444;

  20 L. Ed. 2d. 491 (1968). Likewise, Const. 1963, art 1, § 20 provides, in pertinent part:

  "In every criminal prosecution, the accused shall have the right to a ... trial by ... jury ...."

            MCR 6.401 provides generally for a waiver of ajury trial:

  The defendant has the right to be tried by a jury or may, with the consent of the


                                                       4
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.431 Filed 08/07/19 Page 80 of 137



  prosecutor and approval by the court, elect to waive that right and be tried before the
  court without a jury.

         However, there is a strong presumption against a waiver of fundamental constitutional

  rights. See generally, Johnson v. Zerbst, 304 U.S. 458; 58 S. Ct. 1019; 82 L. Ed. 1461 (1938).

  Accordingly, MCR 6.402(B) further provides, in pertinent part:

         Before accepting a waiver, the court must advise the defendant in open court
         of the constitutional right to trial by jury. The court must also ascertain, by
         addressing the defendant personally, that the defendant understands the right
         and that the defendant voluntarily chooses to give up that right and to be tried
         by the court ....

          Offering a defendant lenient treatment as a reward for waiving a jury trial does not make

  the waiver involuntary, because ''the prospect of leniency if a right is waived is not the equivalent

  of a penalty for exercise of that right." People v. Godbold, 230 Mich. App. 508, 517; 585 N.W.

  2d. 13 (1998), citing Corbitt v. New Jersey, 439 U.S. 212, 219-220; 99 S. Ct. 492; 58 L. Ed. 2d.

  466 (1978). In Godbold, this Court upheld the practice of imposing a lenient sentence upon

  conviction, in exchange for waiver of a jury trial.

         However, directly threatening to punish the exercise of the right to jury trial makes a waiver

  involuntary. For example, in Robinson v. Commonwealth, 548 S.E. 2d. 227 (Va App., 2001), the

  Virginia Court of Appeals found a waiver of jury trial to be involuntary where the trial court had

  threatened to revoke the defendant's pre-trial release or increase the amount of bond ifthe defendant

  insisted on ajury trial. Accord, Commonwealth v. Rodrigu.ez, 611A.2d. 305 (Pa Super., 1992).

         Trial counsel for an accused has an obligation and a duty to protect the rights of their client

  with due diligence within the confines of the law. M.R.P.C.'s 1.0, 1.1, 1.2, 1.3, 1.4, & 1.5.




                                                    5
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.432 Filed 08/07/19 Page 81 of 137



  Trial counsel has a duty and obligation to pursue avenues that the client brings to his/her attention.

  Such as, alibi witnesses, police misconduct (suggestive Identification Procedures), and making an

  adequate and thorough investigation into the reasoning and logic of the prosecutions case against

  Mr. Dawson. (Preliminary Examination Transcripts February 12, 2015 (PXT I, henceforth) p.g. 18-

  21).

          One of the principal rights guaranteed under the Sixth Amendment and Due Process Clause is

  the right to present a defense. US Const Am VI, XIV; Const. 1963, art 1, §§ 17, 20. This right is

  embodied in the guarantees of the right to compulsory process, the right to confront witnesses, and to

  have the assistance of counsel. Due process at trial is "the right to a fair opportunity to defend against

  the state's accusations. The rights to confront and cross-examine witnesses and to call witnesses in

  one's own behalf have long been recognized as essential to due process." Chambers v. Mississippi,

  410 U.S. 284, 294; 93 S. Ct. 1038; 35 L. Ed. 2d. 297 (1973).

          The failure of defense counsel to call an alibi witness may amount to ineffective assistance of

  counsel, where the missing testimony affected the outcome of the trial. See, e.g., Clinkscale v.

  Carter, 375 F. 3d. 430 (CA 6, 2004) (holding defense trial counsel ineffective in failing to file a

  timely alibi notice where the defendant had promptly informed counsel of the alibi and supporting

  witnesses; defendant established prejudice where there was a "reasonable probability" that testimony

  of the alibi witnesses would have affected the outcome of the trial); and Avery v. Prelesnik, 548 F.

  434; 2008 U.S. App. LEXIS 24079 (CA 6, 2008) (defense trial counsel ineffective in failing to fully

  investigate, locate, and call alibi witnesses).




                                                      6
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.433 Filed 08/07/19 Page 82 of 137



         To effectively deny Mr. Dawson his rights to a jury trial and speedy trial without objection is

  the epitome of ineffectiveness, with nefarious undertones ofprejudice denying Mr. Dawson effective

  assistance of counsel and Due Process oflaw, the only remedy is a new trial.

     II: DEFENDANT WAS DENIED A FAIR TRIAL BY THE ERRONEOUS
         ADMISSION OF TAINTED IDENTIFICATIONS

  Standard of Review:

         According to People v Kachar, 400 Mich 78; 252 NW2d 807 (1973), the applicable

  appellate standard of review for this issue is clearly erroneous.


  Discussion:

         The dangers inherent in eyewitness identification by a witness who has been exposed to

  suggestive identification procedures have long been recognized. Due process is denied when

  identification procedures used are unnecessarily suggestive and conducive to irreparable

  misidentification. United States v. Wade, 338 U.S. 21; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967);

  Stovall v. Denno, 338 U.S. 293, 299; 87 S. Ct 1976; 18 L. Ed. 2d 1199 (1967); People v. Anderson,

  389 Mich. 155 (1973). An identification procedure will be set aside as impermissibly suggestive

  when it can give rise to a substantial likelihood of misidentification. Simmons v. United States, 390

  U.S. 377, 384; 88 S. Ct. 967; 19 L. Ed. 2d 1247 (1968); Neil v. Biggers, 409 U.S. 188, 198; 93 S. Ct.

  375; 34 L. Ed. 2d 401 (1972).· The danger is that an initial improper identification procedure may

  result in misidentification and will unduly influence any later identification. People v. Carter, 415

  Mich. 558, 598 (1982).

         An identification procedure can be unduly suggestive even in the absence of intentional

  misconduct in arranging it. The basic purpose of excluding suggestive identification evidence is to


                                                    7
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.434 Filed 08/07/19 Page 83 of 137



  prevent misidentification, not to deter misconduct. Thigpen v. Cory, 804 F.2d 893, 895 (CA 6,

  1986); Green v. Loggins, 614F.2d219 (CA 9, 1980). The CourtinAnderson described three factors

  that may lead to improper suggestion, even absent misconduct:

         First, the witness when called by the police or prosecution either is told or
         believes that the police have apprehended the right person. Second, if the
         witness is shown only one person or a group in which one person is singled n
         in some way, he is tempted to presume that he is the person. Third, as the
         second factor just discussed above shows, eyewitness identification has
         inherent weaknesses from the standpoint of the witness's problems of
         sensation, retention, etc., and the similarity in appearance of people. Ard?r.sm,
         389 Mich. at 178.


         In the instant case, there were two corporal line-ups done two days after the incident took

  place were the individuals in the corporal line-up with Mr. Dawson had none of the same

  characteristics which singled out Mr. Dawson. Even if Glasper's altered testimony at trial is

  accepted, that there was more than one line-up, Mr. Dawson was again singled out at the preliminary

  examination, where Ms. Glasper saw Dawson sitting at counsel table, obviously the defendant in the

  case. The same is true of Mr. Johnson

         After a witness has been subjected to an unduly suggestive identification procedure, any

  subsequent identification by the witness is not admissible unless the prosecution can show by clear

  and convincing evidence that such identification has a basis independent of the prior identification

  procedure. Gilbert v. California, 388 U.S. 263; 87 S. Ct. 1951; 18 L. Ed. 2d 1178 (1967); People v.

  Kachar, 400 Mich 78 (1987). In Neil v. Biggers, 409 U.S. 188, the United States Supreme Court

  discussed the factors to be considered when determining whether in-court identifications are reliable

  even though the pretrial confrontation procedure was suggestive. Those factors include the

  opportunity of the witness to view the offender, the witness' degree of attention, the accuracy of any


                                                    8
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.435 Filed 08/07/19 Page 84 of 137



  prior description of the offender, the level of certainty demonstrated by the witness, and the length of

  time between the offense and the confrontation. Id. at 199.

          In Michigan, the Supreme Court in People v. Kachar, Supra, established a totality of the

  circumstances test, similar to that enunciated in Neil, for showing whether a proposed in-court

  identification has a basis independent of the influences of a prior suggestive procedure. The Court in

  Kachar listed eight factors to be considered: 1) whether there is any prior relationship between the

  witness and the defendant; 2) the opportunity to view the offense; 3) the length of time between the

  offense and the disputed identification; 4) the accuracy or discrepancies in the description given by

  the witness and the defendant's actual appearance; 5) whether there was any previous proper

  identification or failure to identify the defendant; 6) whether the witness previously identified

  another person as the offender; 7) the nature of the offense and the state of mind ofthe witness at the

  point of viewing the offender; and 8) whether the defendant has any idiosyncratic or special features.

  Kachar, 400 Mich. at 95-96. On review, a court should weigh the various factors, and determine

  whether the prosecution has established by clear and convincing evidence that a sufficient

  independent basis exists to purge the taint of any suggestive procedure. Id. at 97. See also United

  States v. Wade, Supra; Simmons v. United States, Supra.

          Application of the Kachar and Neil factors to the evidence developed at the examination

  demonstrates that Mr. Johnson, and Ms. Glasper' s in-court identifications were irreparably tainted.

  1) Prior relationship:

          Mr. Johnson did not know Mr. Dawson. (Preliminary Examination Transcript February 23,

  2015 (henceforth PXT II) p.g. 19). nor did Ms. Glasper know the Defendant Dawson.

  2) Opportunity to observe:


                                                     9
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.436 Filed 08/07/19 Page 85 of 137



          The incident was sudden and unexpected, and the witnesses could clearly not see who the

  assailants were. The incident lasted only about I 0 seconds. It was dark with some artificial light.

  (PXT25).

  3) Length of time between offense and confrontation:

          Ms. Glasper nor Mr. Johnson did not participate in corporal line-ups until a few days later.

  The preliminary examination, where Mr. Johnson and Ms. Glasper identified Mr. Dawson as the

  assailant, was held in February of 2015, approximately a month after the robbery took place.

  4) Accuracy or discrepancies in the description:

          The descriptions of the assailants were highly inconsistent. Although everyone said he was a

  black male of average height and weight, none of the witnesses saw tattoos.

  5) Any identification of or failure to identify the accused:

          Mr. Johnson told the officer he did not know if he could ID the shooter. Ms. Glasper

  participated in a corporal line-up, and she was_ unable to make an viable identification.

  6) Prior identification of someone other than the accused:

          The record reveals none.

  7) Witness' state of mind:

          The whole incident took only minutes, and the witnesses were shocked and fearful, either

  running and ducking for their lives, or, in the case of Mr. Johnson, running from the sounds of gun

  shots in his direction.

  8) Idiosyncratic or special features:

          There were no special features of the shooter described by any of the witnesses. The

  description they gave could have matched thousands of Detroit residents. On the other hand, Mr.


                                                     IO
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.437 Filed 08/07/19 Page 86 of 137



  Dawson had special features, his tattoos, which nobody saw.

         The Neil factors consist of many of the same considerations found in Kachar. These facts,

  taken together, did not prove by clear and convincing evidence that the complainant had an

  independent basis for identifying Mr. Dawson as the assailant The trial court's ruling to the contrary

  was clearly erroneous.

         Without the victim-witnesses' in-court identification ofthe defendant the prosecution's case

  would have been considerably weakened, to the point that "in all likelihood" acquittal would result

  from a new trial without the mistake. People v. Karasek, 63 Mich. App. 706 (1975); People v.

  Tumpkin, 49 Mich. App. 262, 264; 212 N.W. 2d 38 (1973). Means, 97 Mich. App. at 648-649

  (footnote omitted). Defendant's convictions should be reversed.




                                                   11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.438 Filed 08/07/19 Page 87 of 137



                                       SUMMARY AND RELIEF


          WHEREFORE, for the foregoing reasons, Defendant-Appellant asks that this Honorable

  Court vacate his convictions and sentence, and remand this case to the Wayne County Circuit Court

  for a new trial, evidentiary hearing, or any appropriate relief that this court deems fit.




  Date: October          , 2016                            ·~~~v~
                                                           Donnie Anthony Thomas-Dawson #717185




                                                      12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.439 Filed 08/07/19 Page 88 of 137




                                                                                     RECEIVED by MCOA 8/12/2016 6:29:26 PM
       Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.440 Filed 08/07/19 Page 89 of 137
STATE OF MICHIGAN
COURT OF APPEALS

Bundle Cover Sheet
Lower Court:                                                                L Ct No.:                 COA No.:
WAYNE CIRCUIT COURT                                                         15-001533-FC              332339
Case Title:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON
Priority:
NONE
                                                Filer Information
Filer                                                                Attorney
Monica Smith                                                         Margaret Ayalp, P38297

, MI                                                                 , MI

msmith@waynecounty.com                                               mayalp@waynecounty.com
                                                Filing Summary
Type                              Description                                                            Fee

Stipulation                       Stipulation Extending Time                                                     $0.00
                                                                                             Total:              $0.00

Alternate Payment Reason: None




                                                                                                                         RECEIVED by MCOA 8/12/2016 6:29:26 PM




The document(s) listed above were electronically filed with the Michigan Court of Appeals.

332339-2041398
    Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.441 Filed 08/07/19 Page 90 of 137
STATE OF MICHIGAN
MI Court of Appeals

Proof of Service
Case Title:                                                                        Case Number:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON                                        332339

1. Title(s) of the document(s) served:
                       Filing Type                                     Document Title
  Stipulation                                        Stipulation Extending Time

2. On 8-12-2016, I served the document(s) described above on:
                        Recipient                                      Address                   Type
  Margaret Ayalp                                        mayalp@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  P38297
  Monica Smith                                          msmith@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  Authur H. Landau, P16381                              P.O. Box 7740                          Mail
  Additional Service Recipients                         Bloomfield Hills, MI 48302

This proof of service was automatically created, submitted and signed on my behalf through my agreements
with TrueFiling and its contents are true to the best of my information, knowledge, and belief.

                                                  8-12-2016




                                                                                                           RECEIVED by MCOA 8/12/2016 6:29:30 PM
                                                  Date


                                                  /s/ Monica Smith
                                                  Signature


                                                  Wayne County Prosecutor's Office
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.442 Filed 08/07/19 Page 91 of 137




                                                                                     RECEIVED by MCOA 11/17/2016 3:34:20 PM
       Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.443 Filed 08/07/19 Page 92 of 137
STATE OF MICHIGAN
COURT OF APPEALS

Bundle Cover Sheet
Lower Court:                                                                L Ct No.:                 COA No.:
WAYNE CIRCUIT COURT                                                         15-001533-FC              332339
Case Title:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON
Priority:                                                                   Filing Option:
NONE                                                                        File & Serve
                                                Filer Information
Filer                                                                Attorney
Monica Smith                                                         Margaret Ayalp, P38297

, MI                                                                 , MI

msmith@waynecounty.com                                               mayalp@waynecounty.com
                                                Filing Summary
Type                              Description                                                            Fee

Correspondence                    CorrespondenceLetter                                                           $0.00
                                                                                             Total:              $0.00

Alternate Payment Reason: None




                                                                                                                         RECEIVED by MCOA 11/17/2016 3:34:20 PM




The document(s) listed above were electronically filed with the Michigan Court of Appeals.

332339-2230453
    Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.444 Filed 08/07/19 Page 93 of 137
STATE OF MICHIGAN
MI Court of Appeals

Proof of Service
Case Title:                                                                        Case Number:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON                                        332339

1. Title(s) of the document(s) served:
                       Filing Type                                   Document Title
  Correspondence                                     CorrespondenceLetter

2. On 11-17-2016, I served the document(s) described above on:
                        Recipient                                      Address                   Type
  Margaret Ayalp                                        mayalp@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  P38297
  Monica Smith                                          msmith@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  Arthur H. Landau, P16381                              P.O. Box 7740                          Mail
  Additional Service Recipients                         Bloomfield Hills, MI 48302

This proof of service was automatically created, submitted and signed on my behalf through my agreements
with TrueFiling and its contents are true to the best of my information, knowledge, and belief.

                                                  11-17-2016




                                                                                                           RECEIVED by MCOA 11/17/2016 3:34:23 PM
                                                  Date


                                                  /s/ Monica Smith
                                                  Signature


                                                  Wayne County Prosecutor's Office
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.445 Filed 08/07/19 Page 94 of 137




                           STATE OF MICHIGAN
                      IN THE COURT OF APPEALS
  _____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
                 Plaintiff-Appellee,
                                             Court of Appeals No.
                                             332339
  vs


  DONNIE ANTHONY THOMAS-DAWSON,

                     Defendant-Appellant.
  _____________________________________
  Third Judicial Circuit No. 15-001533-01-FC
  Hon. Shannon N. Walker
  _____________________________________




                                                                                     RECEIVED by MCOA 4/20/2017 12:49:55 PM
                PLAINTIFF-APPELLEE'S BRIEF ON APPEAL



  KYM L. WORTHY
  Prosecuting Attorney
  County of Wayne

  JASON WILLIAMS
  Chief of Research,
  Training, and Appeals

  MARGARET GILLIS AYALP (P38297)
  Assistant Prosecuting Attorney
  1441 St. Antoine, Suite 1105
  Detroit, Michigan 48226
  Phone: (313) 224-5787
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.446 Filed 08/07/19 Page 95 of 137




                                            TABLE OF CONTENTS

                                                                                                                    PAGE

  Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

  Statement of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

  Counterstatement of the Questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

  Counterstatement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

  Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

  I.       Evidence that a defendant arrived in a vehicle, and appeared without a
           gun and then with one, can support the element of “concealment” for a
           CCW conviction. Here, defendant arrived by car, entered the gas station
           with no gun in sight, left momentarily, then returned with one in his
           hand. A rational trier of fact could have found sufficient evidence of
           concealment.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                                                                                                 RECEIVED by MCOA 4/20/2017 12:49:55 PM
  Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

  Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

  II.      Only sentences for predicate felonies can be ordered to run consecutively
           with a felony-firearm sentence. The felony-firearm statute excludes the
           offense of CCW from being a predicate felony, and, further, A/GBH was
           not listed as a predicate felony. The trial court erred in ordering
           defendant’s felony firearm sentence to run consecutively with these two
           sentences and the Judgment of Sentence should be corrected. . . . . . . . . . . . 9

  Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

  Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                                               i
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.447 Filed 08/07/19 Page 96 of 137




  III.     A defendant usually must meet the four-part plain error test before
           meriting relief on an unpreserved claim. Here, defendant did not object
           to the imposition of court costs and has not established plain error, but,
           under People v Konopka, a remand is still required for the trial court to
           articulate the basis for the imposition of $600 in court costs. Defendant
           has not discussed or met the plain-error test, but Konopka requires a
           remand. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

  Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

  Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                    A. Konopka requires this Court to order a remand, which
                    would otherwise not be necessary. . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                    B. Konopka was wrongly decided and the People ask this
                    Court to say so pursuant to MCR 7.215(J)(2). . . . . . . . . . . . . . . . . . 17

                              1. Konopka addressed an issue outside the
                              scope of the remand, and its “factual basis”
                              requirement is dicta. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                                                                                                RECEIVED by MCOA 4/20/2017 12:49:55 PM
                              2. Even if the issue had been properly before
                              it, Konopka read a requirement into the
                              amended costs statute which was not there
                              and which the legislature did not intend. . . . . . . . . . . . . . . . . 21

                              3. Konopka granted relief without first
                              finding plain error warranted it . . . . . . . . . . . . . . . . . . . . . . . 24

                              4. A remand in every case where a factual
                              basis is missing—regardless whether the issue
                              is preserved or not, and regardless the
                              amount of costs or type of case—is overly
                              burdensome and unnecessary. . . . . . . . . . . . . . . . . . . . . . . . . 26




                                                              ii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.448 Filed 08/07/19 Page 97 of 137




  IV.      A defendant must meet the four-part plain error test before meriting
           relief on an unpreserved claim challenging the imposition of attorney
           fees. Here, defendant did not object to the imposition of attorney fees,
           has not acknowledged—much less discussed or met—the plain-error
           test, and cannot show that he was entitled to an ability-to-pay analysis
           before the fees were imposed. He is not entitled to relief. . . . . . . . . . . . . 29

  Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

  Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

  Relief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34




                                                                                                                                    RECEIVED by MCOA 4/20/2017 12:49:55 PM




                                                                iii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.449 Filed 08/07/19 Page 98 of 137




                                     TABLE OF AUTHORITIES

                                              STATE CASES

                                                                                                           Page
  Bauer v City of Garden City,
        163 Mich App 562 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

  In re Ford’s Estate,
         339 Mich 339 (1954) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26-27

  People v Cameron,
        __ Mich App __ ; __ NW2d __ (2017) . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17

  People v Carines,
        460 Mich 750 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15, 29

  People v Carpentier,
        446 Mich 19 (1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

  People v Clark,




                                                                                                                      RECEIVED by MCOA 4/20/2017 12:49:55 PM
        463 Mich 459 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

  People v Cortez,
        206 Mich App 204 (1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

  People v Cunningham,
        496 Mich 145 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 20

  People v Dunbar,
        264 Mich App 240 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

  People v Gardner,
        482 Mich 41 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22

  People v Gonzalez,
        468 Mich 636 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


                                                         iv
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.450 Filed 08/07/19 Page 99 of 137




  People v Hardy,
        494 Mich 430 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 29

  People v Harris,
        224 Mich App 597 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

  People v Holder,
        483 Mich 168 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

  People v Howell,
        300 Mich App 638 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 13

  People v Hutcheson,
        308 Mich App 10 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22, 24

  People v Jackson,
        483 Mich 271 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30, 31, 32, 33

  People v Johnson,
        315 Mich App 163 (2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 17




                                                                                                                     RECEIVED by MCOA 4/20/2017 12:49:55 PM
  People v Kanaan,
        278 Mich App 594 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

  People v Katt,
        248 Mich App 282 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

  People v Kincade,
        61 Mich App 498 (1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

  People v Konopka,
        309 Mich App 345 (2015) . . . . . . . . . . . . . . 14, 16, 17, 19, 20, 24, 25, 27, 29

  People v Konopka,
        497 Mich 863 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

  People v Nimeth,
        236 Mich App 616 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                                                         v
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.451 Filed 08/07/19 Page 100 of 137




   People v Nowack,
         462 Mich 392 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

   People v Oliphant,
         399 Mich 472 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

   People v Patterson,
         428 Mich 502 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

   People v Peltola,
         489 Mich 174 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22

   People v Pipes,
         475 Mich 267 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

   People v Sanders,
         296 Mich App 710 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

   People v Sanders (After Remand),
         298 Mich App 105 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




                                                                                                                       RECEIVED by MCOA 4/20/2017 12:49:55 PM
   People v Stevens,
         __ Mich App __ ; __ NW2d __ (2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

   People v Tierney,
         266 Mich App 687 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

   People v Vaughn,
         491 Mich 642 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15, 29

   People v Wyatt,
         470 Mich 878 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12




                                                          vi
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.452 Filed 08/07/19 Page 101 of 137




                                                      STATUTES

   MCL 750.84 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

   MCL 750.223 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

   MCL 750.227a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

   MCL 750.227 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6, 7, 10

   MCL 750.227b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 10

   MCL 750.230 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

   MCL 750.529 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

   MCL 769.1k . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16, 17, 18, 19, 20, 22, 23, 30

   MCL 769.1l . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30, 31




                                                                                                                                RECEIVED by MCOA 4/20/2017 12:49:55 PM
                                                  COURT RULES

   MCR 6.429 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12

   MCR 6.435 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12

   MCR 7.215 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 28




                                                              vii
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.453 Filed 08/07/19 Page 102 of 137




                         STATEMENT OF JURISDICTION

         The People accept defendant’s statement of jurisdiction.




                                                                                      RECEIVED by MCOA 4/20/2017 12:49:55 PM




                                           1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.454 Filed 08/07/19 Page 103 of 137




                   COUNTERSTATEMENT OF QUESTIONS

                                        I.

              Evidence that a defendant arrived in a vehicle, and
              appeared without a gun and then with one, can
              support the element of “concealment” for a CCW
              conviction. Here, defendant arrived by car, entered
              the gas station with no gun in sight, left momentarily,
              then returned with one in his hand. Could a rational
              trier of fact have found sufficient evidence of
              concealment?

              The People answer: “YES”

              Defendant answers: “NO”



                                        II.




                                                                                      RECEIVED by MCOA 4/20/2017 12:49:55 PM
              Only sentences for predicate felonies can be ordered
              to run consecutively with a felony-firearm sentence.
              The felony-firearm statute excludes the offense of
              CCW from being a predicate felony, and, further,
              A/GBH was not listed as a predicate felony. Did the
              trial court err by ordering defendant’s felony firearm
              sentence to run consecutively with these two
              sentences?

              The People answer: “YES”

              Defendant answers: “YES”




                                         2
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.455 Filed 08/07/19 Page 104 of 137




                                        III.

              A defendant usually must meet the four-part plain
              error test before meriting relief on an unpreserved
              claim.    Here, defendant did not object to the
              imposition of court costs and has not established plain
              error, but, under People v Konopka, a remand is still
              required for the trial court to articulate the basis for
              the imposition of $600 in court costs. Does Konopka
              require a remand even though defendant has not
              discussed or met the plain-error test?

              The People answer: “YES”

              Defendant answers: “YES”



                                        IV.

              A defendant must meet the four-part plain error test




                                                                                      RECEIVED by MCOA 4/20/2017 12:49:55 PM
              before meriting relief on an unpreserved claim
              challenging the imposition of attorney fees. Here,
              defendant did not object to the imposition of attorney
              fees, has not acknowledged—much less discussed or
              met—the plain-error test, and cannot show that he
              was entitled to an ability-to-pay analysis before the
              fees were imposed. Is he entitled to relief?

              The People answer: “NO”

              Defendant answers: “YES”




                                         3
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.456 Filed 08/07/19 Page 105 of 137




                        COUNTERSTATEMENT OF FACTS

         The People generally accept defendant’s statement of facts.

         Following a bench trial in February 2016, the Hon. Shannon Walker

   presiding, defendant was convicted of armed robbery,1 assault with intent to do

   great bodily harm less than murder (A/GBH),2 carrying a concealed weapon

   (CCW),3 and felony firearm.4 He was sentenced on March 9, 2016 to 9-15 years,

   2-10 years, 1-2 years, and 2 years, respectively. The felony firearm sentence was

   ordered to run consecutively with the other three sentences.




                                                                                       RECEIVED by MCOA 4/20/2017 12:49:55 PM

         1
          MCL 750.529.
         2
          MCL 750.84.
         3
          MCL 750.227.
         4
          MCL 750.227b.
                                            4
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.457 Filed 08/07/19 Page 106 of 137




                                       ARGUMENT

                                          I.
                Evidence that a defendant arrived in a vehicle, and
                appeared without a gun and then with one, can
                support the element of “concealment” for a CCW
                conviction. Here, defendant arrived by car, entered
                the gas station with no gun in sight, left momentarily,
                then returned with one in his hand. A rational trier
                of fact could have found sufficient evidence of
                concealment.

   Standard of Review

         A claim of insufficient evidence does not need to be raised below.5 The

   standard of review for a claim of insufficient evidence is de novo.6 The appellate

   court must determine whether, viewing the evidence in the light most favorable to

   the prosecution, a rational trier of fact could have concluded the elements of the




                                                                                        RECEIVED by MCOA 4/20/2017 12:49:55 PM
   offense were proven beyond a reasonable doubt.7 All conflicts with regard to the

   evidence must be resolved in favor of the prosecution. The standard of review is

   “deferential:” a reviewing court must draw all reasonable inferences and make

   credibility choices in support of the verdict.8

         5
          People v Patterson, 428 Mich 502, 505 (1987).
         6
          People v Nowack, 462 Mich 392, 399-400 (2000). This standard applies to a
   bench trial as well. People v Kanaan, 278 Mich App 594, 618 (2008).
         7
          Kanaan, 278 Mich App at 618.
         8
          People v Gonzalez, 468 Mich 636, 640-641 (2003).
                                              5
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.458 Filed 08/07/19 Page 107 of 137




   Discussion

         A rational trier of fact could have found sufficient evidence of concealment

   with evidence that defendant arrived by car, entered the gas station with no gun in

   sight, left momentarily, then returned with one in his hand.

         The elements of carrying a concealed weapon (CCW),9 specific to a pistol,

   are: (1) carrying a pistol concealed on one’s person, or in a vehicle whether

   concealed or not, (2) without a license, (3) unless in one’s home, on one’s land, or

   in one’s place of business.10 Defendant challenges only the first element, claiming

   there was insufficient evidence of concealment.11 There are two alternate bases for

   finding sufficient evidence of element one, however. Defendant focuses only on

   the “carrying a pistol concealed on one’s person” clause, and ignores the “or in a




                                                                                                RECEIVED by MCOA 4/20/2017 12:49:55 PM
   vehicle whether concealed or not” clause. Under either clause there was sufficient

         9
          MCL 750.227.
         10
             MCL 750.227(2). People v Nimeth, 236 Mich App 616, 619 (1999).
         11
           At trial one of defendant’s defenses was mistaken identity and actual
   innocence. Identity is an essential element in a criminal prosecution, and the People
   must prove the identity of the defendant as the perpetrator of the charged offense
   beyond a reasonable doubt. People v Oliphant, 399 Mich 472, 489 (1976). On
   appeal, though, defendant does not challenge the sufficiency of evidence as to his
   identity, nor could he successfully. Three eyewitnesses identified defendant: Two
   witnesses from the incident (victim Gordon Johnson and the employee working the
   counter at the gas station), and a third witness whom defendant and his co-hort
   approached (the latter had a gun) at a liquor store minutes after leaving the gas station.
   2/16, 12, 27, 59, 69, 74, 77-79.
                                               6
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.459 Filed 08/07/19 Page 108 of 137




   evidence. Under the last clause, a reasonable trier of fact could infer that defendant

   had the gun in the vehicle he arrived at the gas station in (and then left in) with his

   co-hort, since defendant used the gun several minutes later on victim Gordon

   Johnson.12 2/16, 12, 13-14, 61. That evidence alone satisfied the first element,

   because an unlicensed pistol in a vehicle need not be concealed to violate the

   statute.13

          Next, under the first clause of element one, the evidence showed sufficient

   evidence of concealment on defendant’s person.           “Absolute invisibility of a

   weapon is not indispensable to concealment; the weapon need not be totally

   concealed.” A weapon “is concealed . . . when it is not discernible by the ordinary

   observation of persons coming in contact with the person carrying it, casually




                                                                                              RECEIVED by MCOA 4/20/2017 12:49:55 PM
   observing him, as people do in the ordinary and usual associations of life.”14 The

   evidence showed that when defendant first entered the gas-station store and


          12
          Defendant does not claim he did not arrive in the Monte Carlo, and all the
   evidence suggests he did, including that he left in it after the assault and robbery and
   was seen in it moments later by Breaun Glasper. 2/16, 61, 74-75, 77.
          13
           MCL 750.227(2) states: “A person shall not carry a pistol concealed on or
   about his or her person, or, whether concealed or otherwise, in any vehicle operated
   or occupied by the person . . . without a license to carry the pistol. . . ” Emphasis
   added. Defendant has never claimed he had a license to carry the pistol.
          14
           People v Kincade, 61 Mich App 498, 502 (1975) (internal quotations and
   citations omitted).
                                              7
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.460 Filed 08/07/19 Page 109 of 137




   purchased Swisher-brand cigars at the counter from the store employee, the

   employee did not see defendant with a gun. 2/16, 58. The employee then saw

   defendant walk up to Johnson and the two walk out the door; he heard a

   commotion outside soon after that. 2/16, 58-59. Johnson testified defendant

   approached him as he was locking the door. Johnson looked down and saw

   defendant had shoved a gun in his side, and then defendant made him walk outside.

   2/16, 12-13. A rational trier of fact could reasonably infer (as the trial court did

   here15) that the gun was concealed on defendant’s person when he entered the store

   and purchased the cigars, and then he pulled it out to shove it in Johnson’s side.

         Thus, either of those facts—arriving in a car, or pulling out a previously

   concealed pistol—provided sufficient evidence for a rational trier of fact to find the




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
   element of concealment or possession in a car satisfied.




         15
           In finding sufficient evidence of concealment, the trial court cited Johnson’s
   testimony that defendant first came in the gas-station store to purchase Swisher-brand
   cigars with no gun visible on him: “Based on the evidence, it’s clear that when the
   defendant entered the location neither Mr. Johnson or Mr. Bin Rabed observed a gun
   in the defendant's hands, even while making the purchase of the Swishers. It's
   reasonable to infer that the gun was concealed somewhere on his person.” 2/22, 11.
                                             8
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.461 Filed 08/07/19 Page 110 of 137




                                            II.

                Only sentences for predicate felonies can be ordered
                to run consecutively with a felony-firearm sentence.
                The felony-firearm statute excludes the offense of
                CCW from being a predicate felony, and, further,
                A/GBH was not listed as a predicate felony. The trial
                court erred in ordering defendant’s felony firearm
                sentence to run consecutively with these two sentences
                and the Judgment of Sentence should be corrected.

   Standard of Review

         Defendant did not raise this issue at sentencing, but the People do not object

   to this Court’s consideration of it. Construction of constitutional provisions, court

   rules, and statutes are reviewed de novo.16

   Discussion




                                                                                           RECEIVED by MCOA 4/20/2017 12:49:55 PM
         The People agree that the trial court erroneously ordered defendant’s felony-

   firearm sentence to run consecutively with his sentence for carrying a concealed

   weapon, and that his Judgment of Sentence should be corrected.

         A person who possesses a firearm when he commits or attempts to commit a

   felony, with the exception of four specific weapon-related felonies, is guilty of




         16
           People v Carpentier, 446 Mich 19 (1994).
                                             9
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.462 Filed 08/07/19 Page 111 of 137




   felony-firearm.17 CCW is one of the excluded felonies.18 Since CCW cannot be

   the predicate felony for a felony-firearm conviction, the mandatory consecutive

   sentencing provision in the felony-firearm statute19 does not apply to a CCW

   conviction.20 Thus, the trial court erred by ordering defendant’s felony-firearm

   sentence to run consecutively with his CCW sentence, and the JOS must be

   corrected to reflect that the CCW sentence will run concurrently with the felony-

   firearm sentence.

         Additionally, the trial court improperly ordered defendant’s felony-firearm

   sentence to run consecutively with his A/GBH sentence, since A/GBH was not one

   of the two felonies (armed robbery and felonious assault) listed as predicates for

   the felony-firearm charge.21    Thus, only the armed-robbery sentence can run




                                                                                           RECEIVED by MCOA 4/20/2017 12:49:55 PM
         17
           MCL 750.227b(1).
         18
          The four excluded statutes are MCL 750.223, 750.227 (CCW), 750.227a, and
   750.230.
         19
          “A term of imprisonment prescribed by this section is in addition to the
   sentence imposed for the conviction of the felony or the attempt to commit the felony
   and shall be served consecutively with and preceding any term of imprisonment
   imposed for the conviction of the felony or attempt to commit the felony.” MCL
   750.227b(3).
         20
           People v Cortez, 206 Mich App 204, 207 (1994).
         21
           People v Clark, 463 Mich 459, 464 (2000): “No language in the [felony-
   firearm] statute permits consecutive sentencing with convictions other than the
   predicate offense.” Defendant has not raised this issue, but the People do so in the
                                            10
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.463 Filed 08/07/19 Page 112 of 137




   consecutively with the felony-firearm sentence, since it was the only one of the two

   predicate felonies which defendant was convicted of.22

         Both of the errors in the JOS are correctable under MCR 6.429(A) and MCR

   6.435(A).23 A motion to correct invalid sentence is “not a condition precedent for a

   trial court to correct an invalid sentence,”24 and MCR 6.429(A) “does not set time

   limits with respect to a trial court’s authority to” do so, as long as a defendant’s

   right to due process is satisfied.25 Finally, neither resentencing or a hearing is

   required to correct ministerial errors in the judgment, as this Court held in People v

   Howell.26



   interest of having accurate and lawful judgments.




                                                                                              RECEIVED by MCOA 4/20/2017 12:49:55 PM
         22
           The A/GBH charge could have been listed as a predicate felony and, had it
   been, consecutive sentencing would have been required.
         23
            MCR 6.435(A) states: “Clerical mistakes in judgments, orders, or other parts
   of the record and errors arising from oversight or omission may be corrected by the
   court at any time on its own initiative or on motion of a party, and after notice if the
   court orders it.”
          MCR 6.429(A) states: “A motion to correct an invalid sentence may be filed
   by either party. The court may correct an invalid sentence, but the court may not
   modify a valid sentence after it has been imposed except as provided by law.”
         24
           People v Harris, 224 Mich App 597, 601 (1997).
         25
           Harris, 224 Mich App at 601.
         26
         People v Howell, 300 Mich App 638, 650 (2013); People v Katt, 248 Mich
   App 282, 312 (2001) (“ . . . we remand for the ministerial task of correcting the
   judgment of sentence.”)
                                             11
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.464 Filed 08/07/19 Page 113 of 137




         In Howell, the Court considered the issue of clerical corrections in the

   context of a motion for relief from judgment in which defendant sought

   resentencing due to the trial court’s sua sponte amendments to the judgment of

   sentence, made without a hearing.       One of the changes was to specify that

   defendant’s new sentences would run consecutive to his parole sentence, as

   required by law. The Howell Court held that MCR 6.429(A) and MCR 6.435(A)

   both allowed for the correction without resentencing or a hearing “even when the

   trial court was not aware at the time of sentencing that it was required to sentence a

   defendant to consecutive terms,” since the court “would not have been able to

   sentence the defendant any differently.”27




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
         Cf., cases where resentencing was ordered when correcting a mistake of law
   increased defendant’s sentence: People v Thomas, 223 Mich App 9, 15 (1997)
   (resentencing ordered to change the judgment of sentence from concurrent to
   mandatory consecutive sentencing because the sentence was “drastically increased”);
   People v Harris, 224 Mich App 597, 601 (1997) (discovery after defendant’s first
   sentencing of crimes he committed under a different name resulted in mandatory
   consecutive sentencing).
         27
           Howell, 300 Mich App at 649-650. Cf., People v Holder, 483 Mich 168, 169
   (2009), where the Supreme Court found an amendment to a judgment improper
   because the concurrent sentence was valid when imposed, and thus the sentencing
   judge had no authority to later modify it under MCR 6.429(A).
         Defendant cites the Supreme Court’s order in People v Wyatt, 470 Mich 878
   (2004), where the Court remanded for resentencing after defendant’s felony-firearm
   sentence was incorrectly ordered to run consecutively with his CCW sentence. While
   Wyatt appears to support defendant’s request for resentencing, the People respectfully
   suggest that resentencing was unnecessary in Wyatt, and that under the more recent
                                            12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.465 Filed 08/07/19 Page 114 of 137




         The Howell Court concluded that “the trial court appropriately modified

   Howell’s judgments of sentence to correct an omission, and that neither our court

   rules nor standards of constitutional due process required it to give him a hearing

   before doing so.”28 Likewise, here the trial court “would not have been able to

   sentence the defendant any differently.” It had no authority to order the felony-

   firearm sentence to run consecutively with either the CCW or A/GBH sentence,

   and thus neither a hearing or resentencing is necessary to correct the errors. This

   Court need only remand for the ministerial corrections to the judgment of sentence.




                                                                                         RECEIVED by MCOA 4/20/2017 12:49:55 PM



   (albeit, Court of Appeals) holding in People v Howell no hearing or resentencing is
   necessary to make the ministerial corrections needed.
         28
           Howell, 300 Mich App at 645.
                                           13
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.466 Filed 08/07/19 Page 115 of 137




                                             III.

                  A defendant usually must meet the four-part plain
                  error test before meriting relief on an unpreserved
                  claim.    Here, defendant did not object to the
                  imposition of court costs and has not established plain
                  error, but, under People v Konopka, a remand is still
                  required for the trial court to articulate the basis for
                  the imposition of $600 in court costs. Defendant has
                  not discussed or met the plain-error test, but Konopka
                  requires a remand.

   Standard of Review

         Questions of statutory interpretation are generally reviewed de novo,29 but

   defendant did not preserve this issue; thus it should be forfeited.30 3/9, 13. If this

   Court chooses to review it, “an unpreserved challenge to a trial court’s imposition

   of court costs is reviewed for plain error affecting a defendant’s substantial




                                                                                              RECEIVED by MCOA 4/20/2017 12:49:55 PM
   rights.”31 To merit relief a defendant must show: (1) there an error, (2) the error

   was plain, i.e., clear or obvious, (3) the plain error affected substantial rights, and,

   once a defendant satisfies these three requirements, the reviewing court must still

   exercise its discretion and reverse only when (4) the defendant is actually innocent


         29
              People v Hardy, 494 Mich 430, 438 (2013).
         30
          People v Carines, 460 Mich 750, 763-764 (1999); People v Vaughn, 491 Mich
   642, 654 (2012).
         31
         People v Johnson, 315 Mich App 163, 197 (2016); People v Konopka, 309
   Mich App 345, 356 (2015).
                                             14
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.467 Filed 08/07/19 Page 116 of 137




   or the error seriously affected the fairness, integrity, or public reputation of judicial

   proceedings.32

   Discussion

            Defendant did not object to the imposition of court costs and has not

   addressed or established plain error, but, under People v Konopka, a remand is still

   required for the trial court to articulate the basis for the imposition of $600 in court

   costs.

            At sentencing, the trial court imposed the following costs and fees:

            •       $204 – state costs
            •       $130 – crime victim’s
            •       $600 – court costs
            •       $400 – attorney fees




                                                                                               RECEIVED by MCOA 4/20/2017 12:49:55 PM
   Defendant did not object to any of the costs or fees, or the fact that the trial court

   did not provide an itemized basis for the court costs. 3/9, 13.

            A. Konopka requires this Court to order a remand, which would
            otherwise not be necessary.

            There is no requirement under Michigan law that court costs be itemized.

   MCL 769.1k (“the costs statute”), as amended by 2014 PA 352, allows for the

   imposition of “any cost reasonably related to the actual costs incurred by the trial

   court without separately calculating those costs involved in the particular


            32
                Carines, 460 Mich at 763-764; Vaughn, 491 Mich at 654.
                                              15
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.468 Filed 08/07/19 Page 117 of 137




   case[.]”33 Significantly, in the amended statute the legislature for the first time

   identified court services and expenses which could be counted toward court costs:

   Salaries and benefits for relevant court personnel, good and services necessary for

   the operation of the court, and necessary expenses for the operation and

   maintenance of court buildings and facilities.34 In People v Konopka,35 this Court,

   while acknowledging that court costs “need not be separately calculated,” still

   remanded because “the trial court did not establish a factual basis” for the costs

   imposed36 and, without one, the Court found it could not determine whether the

   costs “were reasonably related to the actual costs incurred by the trial court, as




                                                                                           RECEIVED by MCOA 4/20/2017 12:49:55 PM
         33
           MCL 769.1k(1)(b)(iii) (emphasis added).
         34
           MCL 769.1k(1)(b)(iii)(A)-(C). People v Cameron, __ Mich App __ ; __
   NW2d __ (2017) (Docket No. 330876) held that court costs are a tax, but a
   constitutional one. Cameron, slip op at 7, 9, 11.
         35
           People v Konopka, 309 Mich App 345 (2015).
         36
           Court costs of $500 were imposed following a plea-based conviction for first-
   degree retail fraud and conspiracy to commit first-degree retail fraud.
                                            16
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.469 Filed 08/07/19 Page 118 of 137




   required by MCL 796.1k(1)(b)(iii).”37 Because Konopka is binding,38 the People

   agree that this Court must remand for a hearing for the trial court to provide a

   factual basis for the court costs imposed.39

         B. Konopka was wrongly decided and the People ask this Court to
         say so pursuant to MCR 7.215(J)(2).

         The People contend that Konopka was incorrectly decided for the following

   reasons, and request this Court to find the Konopka holding incorrect and (while

   following it) to note its objection to the opinion.40




                                                                                                 RECEIVED by MCOA 4/20/2017 12:49:55 PM
         37
          Konopka, 309 Mich App at 359-360. In accord, People v Stevens, __ Mich
   App __ ; __ NW2d __ (2016) (Docket No. 328097); slip op at 4; and Cameron, __
   Mich App at __ ; slip op at 8-9.
         But compare People v Johnson, 315 Mich App 163 (2016),where this Court
   upheld the court costs without remanding (on the costs issue; it remanded due to
   erroneously imposed fines and restitution). Johnson, 315 Mich App at 197-199.
         38
           MCR 7.215(C)(2); MCR 7.215(J)(1).
         39
            Defendant requests a hearing, not re-sentencing (on this issue). Defendant’s
   brief, p 10.
         40
            MCR 7.215(J)(2) states: “Conflicting Opinion. A panel that follows a prior
   published decision only because it is required to do so by subrule (1) must so indicate
   in the text of its opinion, citing this rule and explaining its disagreement with the prior
   decision. The panel's opinion must be published in the official reports of opinions of
   the Court of Appeals.”
                                               17
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.470 Filed 08/07/19 Page 119 of 137




         1. Konopka addressed an issue outside the scope of the remand, and
         its “factual basis” requirement is dicta.

         The Court of Appeals in Konopka originally denied defendant’s application

   for leave to appeal on February 21, 2014. Then People v Cunningham41 was

   decided on June 18, 2014, holding that MCL 769.1k(1)(b)(ii) did not

   independently authorize the trial court to impose “any cost,” and the court could

   only impose those costs the Legislature had authorized by statute.42 In light of

   Cunningham, the Michigan Supreme Court (MSC) remanded to the COA in

   Konopka to consider whether costs were properly imposed.43




                                                                                       RECEIVED by MCOA 4/20/2017 12:49:55 PM
         41
           People v Cunningham, 496 Mich 145 (2014).
         42
           Cunningham, 496 Mich at 158.
         43
           The order stated in pertinent part:

                The application for leave to appeal the February 21, 2014
                order of the Court of Appeals is considered and, pursuant
                to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
                REMAND this case to the Court of Appeals for
                consideration of whether the circuit court improperly
                imposed court costs, in light of our decision in People v
                Cunningham, 496 Mich 145 (2014), and if so, whether the
                circuit court’s assessment of $500 in “court costs”
                constitutes plain error affecting the defendant’s substantial
                rights. [People v Konopka, 497 Mich 863 (2014).]


                                             18
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.471 Filed 08/07/19 Page 120 of 137




         After the MSC remanded but before the Court of Appeals issued its opinion

   on remand, Cunningham was overturned by 2014 PA 352 on October 17, 2014,

   which amended MCL 769.1k to make clear the legislature did mean to provide an

   independent basis for collecting court costs. Had MCL 769.1k not been amended,

   Cunningham would have rendered the imposition of costs in Konopka improper,

   and this was clearly what the MSC was concerned with in remanding.

         The amended costs statute was given immediate effect, and retroactively so,

   except for the period between when Cunningham was issued and the amendment

   went into effect, i.e., June 18, 2014 through October 17, 2014.44           Since the

   Konopka sentencing occurred on July 17, 2013 the amended statute applied. Thus,

   all the Konopka Court needed to do on remand was note this and find the costs




                                                                                             RECEIVED by MCOA 4/20/2017 12:49:55 PM
   were properly imposed because the amended statute, rather than Cunningham,

   controlled.45 Instead, the Court continued with its ruling, holding that the amended

   costs statute required the trial court to articulate a factual basis. This holding was

   dicta:46 it was not necessary to reach in answering the narrow question put to it by

         44
           Enacting sections 1 and 2 of 2014 PA 352.
         45
         And it did so in part III of its opinion: “Because the Legislature amended
   MCL 769.1k, we hold that the trial court’s imposition of court costs was valid.”
   Konopka, 309 Mich App at 356.
         46
          Obiter dicta is defined as “[s]tatements and comments in an opinion
   concerning some rule of law or legal proposition not necessarily involved nor essential
                                             19
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.472 Filed 08/07/19 Page 121 of 137




   the MSC on remand, that is, whether the trial court had authority to impose court

   costs in light of Cunningham.47 “The problem with dicta, and a good reason that it


   to determination of the case in hand....” People v Tierney, 266 Mich App 687, 713
   (2005) (internal quotation and citation omitted).
          47
           The holding at issue is distinguishable from another issue which did need to
   be considered even though it was necessarily outside the scope of the MSC remand
   order because it arose after the order was issued, that is, the effect of the costs-statute
   amendment on the case before it:

                 We first are obliged to consider—and we
                 reject—defendant's suggestion that we should not consider
                 the prosecution's position regarding the effect of the
                 Legislature's post-Cunningham amendment of MCL
                 769.1k. Certainly it is true, as defendant points out, that the
                 legislative amendment was not within the stated scope of
                 the Supreme Court's remand order. But it is obvious that a
                 post-Cunningham legislative amendment could not have




                                                                                                 RECEIVED by MCOA 4/20/2017 12:49:55 PM
                 been addressed within the text of an order that was issued
                 before the post-Cunningham legislative amendment was
                 even enacted. It is also true—and we specifically
                 hold—that the subject matter of the legislative amendment
                 is so inextricably tied to the subject matter of the decision
                 in Cunningham that it is appropriate for us to consider them
                 in conjunction with each other, and in fact, it would be
                 inappropriate for us to do otherwise. [Konopka, 309 Mich
                 App at 351.]

   Since the amendment to MCL 769.1k directly affected the inquiry at issue—whether
   the trial court had authority under that statute to impose court costs—the Court of
   Appeals on remand had to consider it. In contrast, the Konopka Court did not need
   to consider how to determine whether the costs ordered in a particular case were
   “reasonably related to the actual costs incurred by the trial court,” since that issue was
   never part of the MSC’s inquiry, and also because in the amendment the legislature
   expressly stated the trial court did not need to “separately calculat[e]” the costs. MCL
                                               20
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.473 Filed 08/07/19 Page 122 of 137




   should not have the force of precedent for later cases, is that when a holding is

   unnecessary to the outcome of a case, it may be made with less care and

   thoroughness than if it were crucial to the outcome.”48 This Court should not be

   bound by the “remand for factual basis” holding, whose across-the-board rule was

   not only dicta, but not well-thought-out.

         2. Even if the issue had been properly before it, Konopka read a
         requirement into the amended costs statute which was not there and
         which the legislature did not intend.

         This Court’s goal in construing a statute is “to ascertain and give effect to

   the intent of the Legislature.”49 The “touchstone of legislative intent is the statute's

   language.”50 This Court interprets the statute’s words “in light of their ordinary

   meaning and their context within the statute and read[s] them harmoniously to give




                                                                                              RECEIVED by MCOA 4/20/2017 12:49:55 PM
   effect to the statute as a whole.”51 Every word should be given meaning.52 If the



   769.1k(1)(b)(iii), as amended.
         48
          Bauer v City of Garden City, 163 Mich App 562, 571 (1987) (discussing why
   dicta was binding on the litigants of the case which yielded it, but should not be
   binding on future litigants in other cases).
         49
          People v Gardner, 482 Mich 41, 50 (2008) (citation and internal quotation
   omitted).
         50
           Gardner, 482 Mich at 50.
         51
           People v Peltola, 489 Mich 174, 181 (2011).
         52
           Peltola, 489 Mich at 181.
                                               21
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.474 Filed 08/07/19 Page 123 of 137




   statute's language “is clear and unambiguous,” this Court assumes “that the

   Legislature intended its plain meaning” and it enforces the statute as written.53

   When statutory language is unambiguous, judicial construction is not required or

   permitted because this Court presumes the legislature intended “the meaning that it

   plainly expressed.”54     Nonetheless, statutory language should be construed

   reasonably, keeping in mind the statute’s purpose, “to avoid absurd results.”55

         The People submit that the legislature did not intend the amended costs

   statute to require a blanket rule that the trial court must provide a factual basis for

   any court costs imposed, given (1) the clear statutory language not requiring the

   court to calculate the costs (“without separately calculating those costs involved in

   the particular case . . .”56), (2) the legislature’s non-exhaustive list of costs which




                                                                                             RECEIVED by MCOA 4/20/2017 12:49:55 PM
   are “reasonably related to the actual costs incurred”57 (salaries and benefits for

   relevant court personnel, good and services necessary for the operation of the

   court, and necessary expenses for the operation and maintenance of court


         53
           Gardner, 482 Mich at 50 (citation and internal quotation omitted).
         54
           Peltola, 489 Mich at 181; Gardner, 482 Mich at 50.
         55
            People v Hutcheson, 308 Mich App 10, 13 (2014) (internal quotation and
   citation omitted), interpreting the sentencing guidelines.
         56
           MCL 769.1k(1)(b)(iii) (emphasis added).
         57
           MCL 769.1k(1)(b)(iii).
                                             22
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.475 Filed 08/07/19 Page 124 of 137




   buildings and facilities58), and (3) the absence of a requirement that the trial court

   provide a factual basis for the costs.

         In ruling the trial court must provide a factual basis for the costs it imposes,

   the Konopka Court relied on People v Sanders, 296 Mich App 710, 715 (2012)

   (Sanders I ),59 and People v Sanders (After Remand), 298 Mich App 105, 108

   (2012) (Sanders II). Both Sanders I and II, however, involved the former costs

   provision, MCL 769.1k(1)(b)(ii), which authorized the trial court to impose “any

   cost in addition to the minimum state cost . .”60 Unlike that overly broad language,

   the legislature in the amended costs statute reined in the imposition of excessive

   costs by requiring them to be “reasonably related to the actual costs incurred by the

   trial court . . .”61 Additionally, unlike the statute in Sanders, the amended statute




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
   provides a nonexhaustive list of court costs which are correctly included, providing




         58
             MCL 769.1k(1)(b)(iii)(A)-(C).
         59
             Sanders I was overruled in part by People v Cunningham, 496 Mich 145
   (2014).
         60
             Emphasis added.
         61
             MCL 769.1k(1)(b)(iii), as amended.
                                             23
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.476 Filed 08/07/19 Page 125 of 137




   further guidance to the trial court.      Indeed, the legislature called the 2014

   amendment a “curative measure.”62

         Thus, the reasons for Sanders’ “factual basis” requirement simply are not

   present under the amended statute. The Konopka Court erred in concluding they

   were and requiring an itemized factual basis in every case—no matter the amount

   imposed or the length or type of case. The present case—where the court costs

   were clearly reasonable and proportionate to the case—demonstrates how requiring

   a remand in every case results in an “absurd” result which the legislature could not

   have intended,63 and also wastes significant judicial and prosecutorial resources.

         3. Konopka granted relief without first finding plain error warranted
         it.




                                                                                          RECEIVED by MCOA 4/20/2017 12:49:55 PM
         Even if the burdensome “factual basis required in every case” rule were a

   good one, Konopka should not have been the case to implement it. There was no

   objection to, and no plain error found in, the lack of a factual basis in that case,

   thus relief was improperly granted. The Konopka Court acknowledged the court-



         62
           Enacting section 2 of 2014 PA 352: “This amendatory act is a curative
   measure that addresses the authority of courts to impose costs under section 1k of
   chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.1k, before the
   issuance of the supreme court opinion in People v Cunningham, 496 Mich 145
   (2014).”
         63
           Hutcheson, 308 Mich App at 13.
                                            24
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.477 Filed 08/07/19 Page 126 of 137




   costs claim was unpreserved and that the plain-error standard of review applied,64

   but did not apply this standard in creating the “factual basis” rule. Even though

   defendant not only failed to object to the imposition of court costs, but also to the

   alleged lack of a factual basis for them,65 the Court ruled defendant “should be

   given the opportunity to challenge the reasonableness of the costs imposed” and

   remanded to the trial court.66

         A common misconception, including with this defendant (who cites only the

   de novo, and not the plain-error, standard), is that when an unpreserved claim

   involves a question of law, the de-novo standard of review applies instead of —and

   trumps—the plain-error standard. Unpreserved claims, whether they involve a

   question of law or not, are reviewed for plain error.67 Had the Konopka Court




                                                                                                RECEIVED by MCOA 4/20/2017 12:49:55 PM
         64
           Konopka, 309 Mich App at 360.
         65
           Konopka, 309 Mich App at 356. The MSC remanded in Konopka for the
   Court of Appeals to determine whether the trial court erred by imposing costs, not to
   determine whether the trial court erred by not providing a factual basis for them. The
   Court of Appeals’ determination that the trial court did not commit plain error
   pertained to the first inquiry: “ . . .[W]e consequently find that the trial court did not
   commit plain error requiring reversal (although we remand for articulation of a factual
   basis for the imposition of costs under the new statute) . . . .” Konopka, 309 Mich App
   at 359 n 6.
         66
           Konopka, 309 Mich App at 360.
         67
            See, e.g., People v Pipes, 475 Mich 267, 278 (2006): “The Court of Appeals
   erred in failing to determine whether the Bruton [v US, 391 US 123 (1968)] error was
   properly preserved, and thereby failed to apply the proper standard of review. The
                                              25
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.478 Filed 08/07/19 Page 127 of 137




   actually applied the standard it cited, it would have been obligated to find there

   was no plain error in not providing a factual basis for the costs, which were only

   $500. If there was any error, it was harmless; defendant was not entitled to a

   hearing just to allow the trial court to state the obvious about the basis for the court

   costs.

            4.    A remand in every case where a factual basis is
            missing—regardless whether the issue is preserved or not, and
            regardless the amount of costs or type of case—is overly burdensome
            and unnecessary.

            The People suggest a reasonable application of the costs statute would be to

   allow an appellate court to take judicial notice that a certain threshold amount of

   court costs is per se reasonable,68 or, alternatively, that in the case before it the




                                                                                                 RECEIVED by MCOA 4/20/2017 12:49:55 PM
   Court of Appeals should have reviewed this unpreserved, constitutional error for
   ‘plain error that affected substantial rights’ under Carines.”

            68
            See, by way of analogy, our Supreme Court’s holding in In re Ford’s Estate,
   339 Mich 339 (1954). There, the probate court exercised its discretion to require, at
   defendant’s request, that plaintiff furnish a bond for security for costs of the lawsuit.
   Plaintiff objected to the bond itself or, alternatively, to its amount. The Supreme
   Court found (after first ruling that the probate court had the authority to impose the
   bond) that (1) like the trial court, it could take judicial notice that a certain amount of
   costs could reasonably be expected to mount in proceedings such as that one, and (2)
   taking judicial notice of that fact, the probate court’s imposition of security for costs,
   and the amount it imposed, were reasonable:

                  The statute reposes a like discretion in the Probate Court
                  with respect to orders for security for costs. We conclude
                                               26
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.479 Filed 08/07/19 Page 128 of 137




   amount imposed was reasonable. The People contend that $600 is reasonable

   under either review, especially for a multiple-felony criminal proceeding which

   progressed to trial, and which had 13 pretrial hearings. At a minimum, this Court

   could be apply a harmless-error standard of review case-by-case to determine




                that the same rule ought to be held to apply in appeals from
                such orders of the probate court. Under such rule our
                inquiry, and that of the circuit court, is directed solely to
                the question of the probate court's abuse of discretion. The
                unanswered allegations of defendants' motion and
                supporting affidavit regarding plaintiff's claim, the files of
                this case containing that claim, and the files in other cases
                in that court (of which it might properly take judicial
                notice-Wilkinson v. Conaty, 65 Mich. 614, 32 N.W. 841;
                People v. Fleisher, 322 Mich. 474, 34 N.W.2d 15),




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
                disclosing the extent to which costs may reasonably be
                expected to mount in proceedings such as this, afforded
                ample basis for the probate court's exercise of its discretion
                and its finding that it appeared to be reasonable and proper,
                as provided in section 5 of the statute, to require security
                for costs in the amount ordered. [339 Mich at 346-347
                (emphasis added.)]

   Similarly, this Court could take judicial notice that every criminal proceeding will
   necessarily result in court costs being expended and, based on the categories of costs
   allowed to be included (salaries and benefits for relevant court personnel, good and
   services necessary for the operation of the court, and necessary expenses for the
   operation and maintenance of court buildings and facilities), $600 (which is a
   commonly imposed amount) is per se a reasonable number. Such a holding could also
   benefit a defendant, who would not face the possibility of an increase in his costs
   assessment on remand when the trial court calculates exactly how many resources
   were expended in his case.
                                             27
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.480 Filed 08/07/19 Page 129 of 137




   whether the absence of a factual basis was harmless based on, for example, the

   length and type of proceeding and the amount of costs imposed.

         For all the above reasons, the People ask this Court to find the Konopa

   opinion was incorrectly decided and to note its disagreement with it pursuant to

   MCR 7.215(J)(2).




                                                                                      RECEIVED by MCOA 4/20/2017 12:49:55 PM




                                          28
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.481 Filed 08/07/19 Page 130 of 137




                                            IV.
                   A defendant must meet the four-part plain error test
                   before meriting relief on an unpreserved claim
                   challenging the imposition of attorney fees. Here,
                   defendant did not object to the imposition of attorney
                   fees, has not acknowledged—much less discussed or
                   met—the plain-error test, and cannot show that he
                   was entitled to an ability-to-pay analysis before the
                   fees were imposed. He is not entitled to relief.

   Standard of Review

          Questions of statutory interpretation are generally reviewed de novo,69 but

   defendant did not object to the imposition of attorney fees at sentencing; thus the

   issue is forfeited.70 3/9, 13.

          If this Court chooses to review it, the four-part plain error standard of review

   applies.71




                                                                                             RECEIVED by MCOA 4/20/2017 12:49:55 PM
   Discussion

          Defendant did not object to the imposition of attorney fees, has not

   acknowledged—much less discussed or met—the plain-error test, and cannot show

   that he was entitled to an ability-to-pay analysis before the fees were imposed.


          69
               People v Hardy, 494 Mich 430, 438 (2013).
          70
          People v Carines, 460 Mich 750, 763-764 (1999); People v Vaughn, 491 Mich
   642, 654 (2012).
          71
               Konopka, 309 Mich App at 356; Vaughn, 491 Mich at 654.


                                             29
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.482 Filed 08/07/19 Page 131 of 137




         MCL 769.1k(1)(b)(iv) vests the sentencing court with discretion to impose

   the “expenses of providing legal assistance to the defendant.” In turn, collection of

   assessed costs and fees is governed by MCL 769.1l, which sets forth when and

   how much money will be deducted from an MDOC72 prisoner’s account to pay for

   them. It does not allow deductions to be made unless there is over $50 in the

   account in one month.73 “MCL 760.1l “inherently calculates a prisoner’s general

   ability to pay and, in effect, creates a statutory presumption of nonindigency.”74

   Defendant contends, citing People v Jackson,75 that an ability-to-pay analysis

   should have been conducted before the attorney fees were imposed, even though he

         72
           Michigan Department of Corrections.




                                                                                           RECEIVED by MCOA 4/20/2017 12:49:55 PM
         73
           MCL 769.1l provides:

                If a prisoner under the jurisdiction of the department of
                corrections has been ordered to pay any sum of money as
                described in section 1k [MCL 769.1k] and the department
                of corrections receives an order from the court on a form
                prescribed by the state court administrative office, the
                department of corrections shall deduct 50% of the funds
                received by the prisoner in a month over $50.00 and
                promptly forward a payment to the court as provided in the
                order when the amount exceeds $100.00, or the entire
                amount if the prisoner is paroled, is transferred to
                community programs, or is discharged on the maximum
                sentence.
         74
           People v Jackson, 483 Mich 271, 295 (2009).
         75
           People v Jackson, 483 Mich 271 (2009).
                                            30
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.483 Filed 08/07/19 Page 132 of 137




   did not object to them at sentencing. This claim directly conflicts with established

   Michigan law, including Jackson.

          In Jackson, the Supreme Court confirmed that MCL 769.1l’s “monetary

   calculations necessarily conduct a preliminary, general ability-to-pay assessment

   before the prisoner’s funds are taken[,]”76 and hence the statute “allows for the

   imposition of a fee for a court-appointed attorney irrespective of a defendant’s

   ability to pay[.]”77    Thus, the statute obviates the need for an ability-to-pay

   assessment before the fees are imposed because it is structured to only take monies

   from prisoners after a certain amount, deemed sufficient to live on while in prison,

   is left for the prisoner’s use.

          A defendant may petition the court to reduce or eliminate the enforcement of




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
   costs and fees if he “believes that his unique individual circumstance rebut §1l’s

   presumption” of nonindigency.78 Nonetheless, a prisoner is not living among the

   general populace; he is incarcerated and his living expenses are therefore “nil, as

          76
            Jackson, 483 Mich at 295.
          77
           Jackson, 483 Mich at 286.
          The Jackson Court overruled People v Dunbar, 264 Mich App 240 (2004),
   which had required a trial court to conduct an ability-to-pay analysis before imposing
   attorney fees. The Jackson Court held that “Dunbar's presentence ability-to-pay rule
   must yield to the Legislature's contrary intent [as expressed in MCL 769.1l] that no
   such analysis is required at sentencing.” Jackson, 483 Mich at 290.
          78
            Jackson, 483 Mich at 296.
                                            31
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.484 Filed 08/07/19 Page 133 of 137




   the prisoner is clothed, sheltered, fed, and has all his medical needs provided by the

   state.”79 Thus, the funds set aside for the prisoner in his account “are more than

   adequate to cover the prisoner’s other minimal expenses and obligations without

   causing manifest hardship.”80 Thus, “because a prisoner is being provided all

   significant life necessities by the state,”81 the Jackson Court “caution[ed] that the

   imprisoned defendant bears a heavy burden of establishing his extraordinary

   financial circumstances.”82

         Defendant failed to present any evidence to rebut the strong presumption of

   nonindigency—and he still does not. The trial court “must receive the prisoner’s

   petition and any proofs of his unique and extraordinary financial circumstances”

   when a prisoner petitions to reduce the amount he is required to pay.83 Defendant




                                                                                            RECEIVED by MCOA 4/20/2017 12:49:55 PM
   has not met his “heavy burden” of showing his “extraordinary financial




         79
           Jackson, 483 Mich at 295.
         80
           Jackson, 483 Mich at 295.
         81
           Jackson, 483 Mich at 296.
         82
           Jackson, 483 Mich at 296.
         83
           Jackson, 483 Mich at 296-297. The trial court is not required to hold a formal
   hearing. Id.
                                            32
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.485 Filed 08/07/19 Page 134 of 137




   circumstances” would cause him “manifest hardship.”84 He has failed to present

   any evidence to rebut the strong presumption of nonindigency.

         Accordingly, this Court should deny defendant’s request for resentencing or

   a hearing regarding his ability to pay the attorney fees.




                                                                                       RECEIVED by MCOA 4/20/2017 12:49:55 PM




         84
           Jackson, 483 Mich at 295-296.
                                             33
Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.486 Filed 08/07/19 Page 135 of 137




                                       RELIEF

         WHEREFORE, the People respectfully request that this Honorable Court

   affirm defendant’s convictions, and remand (1) for the trial court to itemize the

   basis for the court costs it imposed, and (2) for correction of the judgment of

   sentence to provide that defendant's felony-firearm sentence runs concurrently

   with, instead of consecutively with, his CCW and A/GBH sentences.

                                                    Respectfully submitted,

                                                    KYM WORTHY
                                                    Prosecuting Attorney
                                                    County of Wayne

                                                    JASON WILLIAMS
                                                    Chief of Research,
                                                    Training, and Appeals




                                                                                       RECEIVED by MCOA 4/20/2017 12:49:55 PM
                                                      Margaret Gillis Ayalp
                                                    Margaret G. Ayalp (P38297)
                                                    Assistant Prosecuting Attorney
                                                    1441 St. Antoine, Suite 1105
                                                    Detroit, Michigan 48226
                                                    (313) 224-5796

   Dated: April 20, 2017
   MGA




                                          34
       Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.487 Filed 08/07/19 Page 136 of 137
STATE OF MICHIGAN
COURT OF APPEALS

Bundle Cover Sheet
Lower Court:                                                                    L Ct No.:                 COA No.:
WAYNE CIRCUIT COURT                                                             15-001533-FC              332339
Case Title:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON
Priority:                                                                       Filing Option:
NONE                                                                            File & Serve
                                                Filer Information
Filer                                                                    Attorney
Monica Smith                                                             Margaret Ayalp, P38297

, MI                                                                     , MI

msmith@waynecounty.com                                                   mayalp@waynecounty.com
                                                 Filing Summary
Type                              Description                                                                Fee

Brief                             Plaintiff-Appellee's Brief on Appeal                                               $0.00
                                                                                                 Total:              $0.00

Alternate Payment Reason: None




                                                                                                                             RECEIVED by MCOA 4/20/2017 12:49:55 PM




The document(s) listed above were electronically filed with the Michigan Court of Appeals.

332339-2440993
    Case 2:19-cv-10388-LJM-EAS ECF No. 10-14, PageID.488 Filed 08/07/19 Page 137 of 137
STATE OF MICHIGAN
MI Court of Appeals

Proof of Service
Case Title:                                                                        Case Number:
PEOPLE OF MI V DONNIE ANTHONY THOMAS-DAWSON                                        332339

1. Title(s) of the document(s) served:
                       Filing Type                                      Document Title
  Brief                                              Plaintiff-Appellee's Brief on Appeal

2. On 4-20-2017, I served the document(s) described above on:
                        Recipient                                      Address                   Type
  Margaret Ayalp                                        mayalp@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  P38297
  Monica Smith                                          msmith@waynecounty.com                 e-
  Wayne County Prosecutor's Office                                                             Service
  Arthur H. Landau, P16381                              P.O. Box 7740                          Mail
  Additional Service Recipients                         Bloomfield Hills, MI 48302

This proof of service was automatically created, submitted and signed on my behalf through my agreements
with TrueFiling and its contents are true to the best of my information, knowledge, and belief.

                                                  4-20-2017




                                                                                                           RECEIVED by MCOA 4/20/2017 12:49:58 PM
                                                  Date


                                                  /s/ Monica Smith
                                                  Signature


                                                  Wayne County Prosecutor's Office
